 

Exhibit 10.2

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this "First Amendment"), dated as of December 14,
2017 (the "Effective Date"), is made and entered into by and between CHERRY HILL
DRIVE OWNER, LLC, a Delaware limited liability company ("Landlord") and ABIOMED,
INC., a Delaware corporation ("Tenant").

R E C I T A L S

ALandlord and Tenant are parties to that certain Lease dated as of February 2,
2017 "Lease") for that portion of the office building located at 24-42 Cherry
Hill Drive, Danvers, Massachusetts (the "Building") consisting of 21,603
rentable square feet as more particularly described in the Lease (the "Existing
Premises").

BThe Term of the Lease is scheduled to expire on August 31, 2022 (the
"Expiration Date") and Landlord and Tenant wish to extend the Lease Term for an
additional period of thirty-six (36) full calendar months beyond the Expiration
Date to expire on August 31, 2025 (the "New Expiration Date").

CTenant wishes to expand the Existing Premises to include the addition of the
space consisting of approximately 6,607 rentable square feet in the Building
commonly known as Suite 26 and identified on the plan attached hereto as Exhibit
A (the "Expansion Premises").

DLandlord and Tenant wish to make certain amendments and modifications to the
terms and provisions of the Lease consistent with the foregoing as hereinafter
set forth. The Lease, as modified by this First Amendment, is hereinafter
referred to as the "Lease." Capitalized terms not otherwise defined herein shall
have the meanings given to such terms in the Lease.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises, the sum of Ten Dollars and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged and confessed, Landlord and Tenant hereby agree as follows:

 

1.

Term of the Lease; Extension Option.

(a)The Term of the Lease is hereby extended for an additional period of
thirty-six (36) full calendar months beyond the Expiration Date to expire on the
New Expiration Date (the "Extended Term"). Therefore, notwithstanding anything
to the contrary contained in the Lease, the Term of Lease shall include the
Extended Term and shall expire and terminate on the New Expiration Date (August
31, 2025) and all references in the Lease to the "Expiration Date" or the
"expiration of the Term" or similar language shall be deemed to refer to the New
Expiration Date, subject to the Extension Options set forth in Exhibit B of the
Lease.

(b)The Extension Option set forth in Exhibit B of the Lease shall remain in full
force and effect throughout the Extended Term and apply to the entire Premises
(as  expanded by this First Amendment), including any Offer Right Space (as
defined in Exhibit B of this First Amendment) that may be added to the Premises,
provided however, that:

 

a.

The second paragraph of Exhibit B of the Lease shall be modified in its entirety
to read as follows: “EXTENSION OPTIONS So long as there exists no default beyond
any applicable notice and cure periods, either at the time of exercise or on the
first day of the Extension Term (as hereinafter defined) and Tenant has not
assigned this Lease nor sublet the Premises in whole or in part, Tenant shall
have the option to extend the Term for up to two (2) consecutive periods of five
(5) years each (each, an “Extension Term”) upon written notice to Landlord given
not less than twelve (12)

{W6393204.9}

1

 

--------------------------------------------------------------------------------

 

 

months and not more than fifteen ( 15) months prior to the expiration of the
Term or first Extension Term, as applicable.  If Tenant fails to exercise its
first option to extend the Term strictly within the time period set forth in
this section, then Tenant's first and second option to extend the Term shall
both automatically lapse and be of no further force or effect. If Tenant
exercises its first option to extend the Term but fails to exercise its second
option to extend the Term strictly within the time period set forth in this
section, then Tenant's  second option to extend the Term shall automatically
lapse and be of no further force or effect. In the event that Tenant exercises
the option(s) granted hereunder, the applicable Extension Term shall be upon the
same terms and conditions as are in effect under this Lease immediately
preceding the commencement of such Extension Term except that the Base Rent due
from the Tenant shall be increased to Landlord's determination of Base Rent as
provided herein, and, other than the second extension option provided herein,
Tenant shall have no further right or option to extend the Term or to any
abatements, improvement allowance or other  inducements. If Tenant timely
exercises its option(s) to extend the Term, then no later than thirty (30) days
following receipt of Tenant's notice, Landlord shall notify Tenant in writing of
Landlord's determination of the Base Rent for such Extension Term ("Landlord's
Rental Notice"). If Tenant does not object to Landlord's determination of the
Base Rent by written notice to Landlord within twenty (20) days after the date
of Landlord's Rental Notice, then Tenant shall be deemed to have accepted the
Base Rent set forth in Landlord's Rental Notice”

 

b.

All references in the third and fourth paragraphs of Exhibit B of the Lease to
“the Extension Term” shall be modified to read “the applicable Extension Term”.

2.Premises; Tenant’s Percentage.  Effective as of the later of (a) June 1, 2018,
and (b) the date the Landlord delivers the Expansion Premises to Tenant in broom
clean condition, free of all other tenants, occupants and their possessions (the
“First Amendment Commencement Date”): (i) the definition of Premises as set
forth in the Lease shall be  amended by adding the Expansion Premises
thereto,  (ii) the term “Premises” shall be deemed  the Existing Premises and
the Expansion Premises, (iii) the Premises shall be deemed to consist of 28,210
rentable square feet, consisting of the Existing Premises (21,603 rentable
square feet) and the Expansion Premises (6,607 rentable square feet), and (iv)
Tenant’s Percentage shall be deemed to be 28.04%.

3.Base Rent. Effective as of the First Amendment Commencement Date, the Base
Rent Tables appearing in Section 1 of the Lease shall be deleted in their
entireties and shall have no further force or effect, and Tenant shall pay Base
Rent for the entire Premises (the Existing Premises and the Expansion Premises)
in accordance with the terms and conditions of the Lease in the following
amounts applicable to the following periods:

 

Period

Base Rent

(per annum)

Base Rent

(per month)

Base Rent

(per rentable

square foot, per

annum)

First Amendment Commencement Date –

January 31, 2019

$362,780.60

$30,231.72*

$12.86

February 1, 2019 – January 31, 2020

$377,449.80

$31,454.15

$13.38

February 1, 2020 – January 31, 2021

$392,119.00

$32,676.58

$13.90

February 1, 2021 – January 31, 2022

$406,788.20

$33,899.02

$14.42

February 1, 2022 – August 31, 2022

$421,739.50

$35,144.96

$14.95

September 1, 2022 – August 31, 2023

$436,690.80

$36,390.90

$15.48

September 1, 2023 – August 31, 2024

$451,924.20

$37,660.35

$16.02

September 1, 2024 – August 31, 2025

$467,157.60

$38,929.80

$16.56

 

 

{W6393204.9}

2

 

--------------------------------------------------------------------------------

 

*In the event the First Amendment Commencement Date occurs on a day other than
the first day of a calendar month, the monthly Base Rent payment for such month
shall be pro-rated based on the number of days occurring in such month from and
after the First Amendment Commencement Date in relation to the total number of
days in such month.

4.Condition of the Expansion Premises; Improvement Allowance.

(a)Condition of the Expansion Premises. Tenant hereby acknowledges and agrees
that it hereby accepts the Expansion Premises in such “AS IS, WHERE IS”
condition as exists on the date hereof. Further, Tenant specifically
acknowledges and agrees that no provision of the Lease concerning (i)
improvements, alterations and/or additions to be performed or provided by
Landlord or at Landlord’s expense, (ii) tenant improvement allowances, (iii)
reimbursement allowance, or (iv) free rent or other rent concession shall have
any application whatsoever to the Expansion Premises or this First Amendment,
except as specifically set forth  in this First Amendment. Notwithstanding the
foregoing, the Expansion Premises shall be delivered to Tenant with all Building
systems serving the Expansion Premises in good working order, provided however,
Tenant hereby acknowledges and agrees that the Expansion Premises are not served
by any uninterrupted power supply systems or generators and Landlord shall have
no obligation with respect to same.

(b)Improvement Allowance. In the event, after the First Amendment Commencement
Date, Tenant makes any alterations, additions or improvements to the Existing
Premises or the Expansion Premises (which alterations and improvements shall be
subject to the
terms  and  conditions  of  Section  21  of  the  Lease),  Landlord  shall  reimburse  Tenant  up
to $108,015.00 (the “Improvement Allowance”) for the costs incurred by Tenant in
connection with such alterations, additions or improvements, including all
so-called hard and soft costs, cabling, telecommunications/data wiring, moving
costs and the like. Such reimbursement shall occur within thirty (30) days after
Landlord has received (i) a written certificate from Tenant specifying the work
performed, (ii) written documentation reasonably satisfactory to Landlord that
such work was completed and paid for by Tenant (it being agreed that copies of
paid  invoices shall be sufficient evidence of such payment), and (iii) duly
executed unconditional lien waivers from all general contractors, subcontractors
and materialmen performing work on the Existing Premises or the Expansion
Premises. Any portion of the Improvement  Allowance which has not been requested
or applied in compliance with the terms and conditions of this Section 4(b) by
December 1, 2020 shall be retained by Landlord and forfeited by Tenant.

5.Right of First Offer. From and after the Effective Date, Tenant shall have the
right to be offered the opportunity to lease additional space in the Building
pursuant to the terms and conditions of the Right of First Offer attached hereto
as Exhibit B.

6.Right of First Offer to Purchase the Property; Right to Purchase the Property.

(a)Right of First Offer to Purchase the Property.

(1)Tenant shall have a right of first offer to purchase the Property throughout
the Term of the Lease, as it may be extended, in strict accordance with this
Section 6(a). If, after the Effective Date and provided the Lease is in full
force and effect, there exists no Event of Default by Tenant, Landlord
determines to offer the Property for sale, in Landlord’s sole and absolute
discretion, without any obligation to do so, Landlord shall, in accordance with
this Section 6(a), offer to sell the Property to Tenant by sending to Tenant a
written notice (the “Proposed Sale Notice”) which shall (i) state Seller’s
intent to offer the Property for sale, (ii) state the Sale Price, as hereinafter
defined in Section 6(c) in effect at such time, and basis for the determination
of such Sale Price and (iii) include a Purchase and Sale Agreement in the form
attached hereto as Exhibit C with the Sale Price and other applicable terms
inserted (the “Purchase and Sale Agreement”), prior to offering to sell the
Property to any other party except as provided in the following sentence. The
provisions of this Section 6(a) shall not apply to the following: (a) any sale
or transfer of the Property to any entity which controls, is controlled by,  or
under common control with Landlord or with R.J. Kelly Co., Inc. or their
respective affiliates (“Landlord Affiliates”); (b) the grant of a mortgage of
the Property to any mortgagee; or (c) a foreclosure of any mortgage encumbering,
or the execution and delivery by Landlord of a deed  in lieu or contemplation of
foreclosure in regard to, Landlord’s interest in the Property.

 

{W6393204.9}

3

 

--------------------------------------------------------------------------------

 

(2)Tenant shall have ten (10) days after receipt of the Proposed Sale Notice to
(i) give Landlord written notice (“Tenant’s Acceptance Notice”) accepting the
terms set forth in the Proposed Sale Notice (which terms must conform to the
computation of the Sale Price as set forth in Section 6(c)), (ii) deliver the
Purchase and Sale Agreement executed by Tenant, and (iii) deliver a deposit in
the amount of Five Hundred Thousand and 00/100 Dollars ($500,000.00) (the
“Deposit”) to the escrow agent designated in the Purchase and Sale Agreement,
which Deposit shall be refundable to Tenant solely upon the terms and conditions
set forth in the Purchase and Sale Agreement. If Tenant has not delivered the
Tenant’s Acceptance Notice, the executed Purchase and Sale Agreement and the
Deposit as provided in the immediately preceding sentence within such ten (10)
day period, then such failures shall be treated as if Tenant did not give a
timely Tenant’s Acceptance Notice, and Landlord shall be free to sell the
Property unencumbered by the provisions of this Section 6 upon terms and
conditions acceptable to Landlord in its sole and absolute discretion, and
Tenant shall have no further right to purchase the Property under this Lease,
except as provided in Section 6(a)(3) below to the extent applicable. For
purposes of clarification, in the event Landlord is entitled to offer to sell
the Property to any third party, Landlord shall not be limited to any particular
sale price and Landlord may accept any price or other terms and conditions in
Landlord’s sole and absolute discretion.

(3)Notwithstanding anything to the contrary herein contained, for so long as
Cherry Hill Drive Owner, LLC, or any Landlord Affiliates, is the Landlord
hereunder, Tenant shall again have the right of first offer to purchase the
Property and Landlord shall provide Tenant with an additional Proposed Sale
Notice and shall otherwise comply with the procedures set forth in this Section
6(a) if (a) Landlord does not accept an offer to sell the Property on or before
the date six (6) months days after Tenant receives the Proposed Sale Notice, or
(b) Landlord does not close the sale of the Property within nine (9) months
after Tenant receives the Proposed Sale Notice (a “Re-Offer Event”). Upon the
occurrence of a Re- Offer Event, Landlord shall re-offer the Property to Tenant
in accordance with the procedures set forth in this Section 6(a).

(b)Right to Purchase the Property.

(1)At any time throughout the Term of this Lease, as it may be extended, Tenant
shall have the right to purchase the Property for the Sale Price, in strict
accordance with this Section 6(b). If, after the Effective Date and provided the
Lease is in full force and effect, and there exists no Event of Default by
Tenant, Tenant shall have the right to purchase the Property by providing
Landlord with a written notice stating Tenant’s intention to Purchase the
Property pursuant to this Section 6(b) and requesting a determination of Sale
Price from Landlord (“Tenant’s Purchase Notice”). Within five (5)
days  following  Landlord’s receipt of Tenant’s Purchase Notice, Landlord shall
provide Tenant a written response (the “Landlord’s Purchase Notice Response”)
which shall (i) state the Sale Price in effect at such time, and basis for the
determination of such Sale Price, which must comply with the provisions for such
determination set forth in Section 6(c) below, and (ii) include the Purchase and
Sale Agreement (as defined in Section 6(a) above) with the Sale Price and other
applicable terms inserted.

(2)Tenant shall have ten (10) days after receipt of Landlord’s Purchase Notice
Response to (i) deliver the Purchase and Sale Agreement executed by Tenant, and
(ii) deliver a deposit in the amount of Five Hundred Thousand and 00/100 Dollars
($500,000.00) (the “Deposit”) to the escrow agent designated in the Purchase and
Sale Agreement. If Tenant has not delivered the executed Purchase and Sale
Agreement and the Deposit as provided in the immediately preceding sentence
within such ten (10) day period, then such failures shall be treated as if
Tenant has rescinded the Tenant’s Purchase Notice, and this Section 6(b) shall
be null and void and terminated in all respects, and Landlord shall have no
further obligation to sell the Property to Tenant pursuant to this Section 6(b).

 

{W6393204.9}

4

 

--------------------------------------------------------------------------------

 

(3)Notwithstanding the foregoing, Tenant hereby acknowledges and agrees that, so
long as Landlord has fully and timely complied with all of the terms, covenants
and conditions of Sections 6(a) above, if Landlord has entered into a written
agreement with a third party to purchase and sell the Property (a “Third Party
Purchase and Sale Agreement”), Tenant shall not have the right to purchase the
Property pursuant to this Section 6(b) (and any exercise thereof shall be null
and void in all respects) so long as such Third Party Purchase and Sale
Agreement remains in effect and a Re-Offer Event has not occurred. If such Third
Party Purchase and Sale Agreement is terminated for any reason or a Re-Offer
Event (as described in Section 6(a) above) occurs, Tenant’s right to purchase
the Property pursuant to this Section 6(b) shall be restored and have full force
and effect. Landlord hereby agrees to give written notice to Tenant if Landlord
enters into a Third Party Purchase and Sale Agreement and, upon request, shall
keep Tenant reasonably informed of the status of such Third Party Purchase and
Sale Agreement.

(c)Sale Price.  For purposes of this Section 6, the “Sale Price” shall mean  the
sum of (1) the Base Price in effect on the date the Proposed Sale Notice or the
Tenant’s Purchase Notice, as applicable, is given, (2) the Total Unamortized
Tenant Improvements in effect at such time, (3) the Total Unamortized Leasing
Commissions in effect at such time, and (z) the Total Unamortized Capital
Investments in effect at such time. Within thirty (30) days following written
request by Tenant, Landlord agrees to provide Tenant a schedule (certified as
true and accurate by Landlord) setting forth in reasonable detail the Total
Unamortized Tenant Improvements, the Total Unamortized Leasing Commissions, and
the Total Unamortized Capital Investments in effect at the time of such request,
provided however, Landlord shall not be obligated to respond to more than two
(2) such requests in any twelve (12) month period.

 

(i)

The “Base Price” (the “Base Price”) in effect for a particular period in the
Lease Term (and any extensions thereof, as the case may be) shall mean the
amount set forth in the table below applicable to such period:

 

Period

PSF Price

Base Price

January 1, 2018 – December 31, 2018

$150.00

$15,092,850.00

January 1, 2019 – December 31, 2019

$154.50

$15,545,635.50

January 1, 2020 – December 31, 2020

$159.14

$16,012,507.66

January 1, 2021 – December 31, 2021

$163.91

$16,492,460.29

January 1, 2022 – December 31, 2022

$168.83

$16,987,505.77

January 1, 2023 – December 31, 2023

$173.89

$17,496,637.91

January 1, 2024 – December 31, 2024

$179.11

$18,021,869.09

January 1, 2025 – December 31, 2025

$184.48

$18,562,193.12

January 1, 2026 – December 31, 2026

$190.01

$19,118,616.19

January 1, 2027 – December 31, 2027

$195.71

$19,692,144.49

January 1, 2028 – December 31, 2028

$201.58

$20,282,778.02

January 1, 2029 – December 31, 2029

$207.63

$20,891,522.97

January 1, 2030 – December 31,2030

$213.86

$21,518,379.34

January 1, 2031 – December 31, 2031

$220.28

$22,164,353.32

January 1, 2032 – December 31, 2032

$226.88

$22,828,438.72

January 1, 2033 – December 31, 2033

$233.69

$23,513,654.11

January 1, 2034 – December 31, 2034

$240.70

$24,218,993.30

January 1, 2035 – August 31, 2035

$247.92

$24,945,462.48

 

 

{W6393204.9}

5

 

--------------------------------------------------------------------------------

 

 

(ii)

The “Total Unamortized Tenant Improvements” (the “Total Unamortized Tenant
Improvements”) means the sum of all Unamortized Tenant Improvements (as
calculated below) for each lease in connection with additions, improvements or
alterations made to tenant spaces in the Building from and after the Effective
Date (the “Tenant Improvement Costs”). The calculation of the Unamortized Tenant
Improvements for each lease (the “Unamortized Tenant Improvements”) shall be
made by (a) taking the total of all Tenant Improvement Costs for such lease, (b)
fully amortizing such amount on a so-called straight line basis, using an annual
rate of interest of nine percent (9%), over the applicable term of such lease to
establish a monthly payment therefor, and (c) calculating the remaining
principal balance of such Tenant Improvement Costs as of the applicable date.
Such remaining principal balance shall be the Unamortized Tenant Improvements
for such lease.

 

(iii)

The “Total Unamortized Leasing Commissions” (the “Total Unamortized Leasing
Commissions”) means the sum of all Unamortized Leasing Commissions (as
calculated below) for each lease in connection with brokerage commissions paid
by Landlord for leases of space in the Building from and after the Effective
Date (the “Leasing Commissions”). The calculation of the Unamortized Leasing
Commissions for each lease (the “Unamortized Leasing Commissions”) shall be made
by (a) taking the total of all Leasing Commissions for such lease, (b) fully
amortizing such amount on a so-called straight line basis, using an annual rate
of interest of nine percent (9%), over the applicable term of such lease to
establish a monthly payment therefor, and (c) calculating the remaining
principal balance of such Leasing Commissions as of the applicable date. Such
remaining principal balance shall be the Unamortized Leasing Commission for such
lease.

 

(iv)

The “Total Unamortized Capital Investments” (the “Total Unamortized Capital
Investments”) means the sum of all Unamortized Capital Investments (as
calculated below) in connection with capital improvements and/or investments
made to the Building from an after the Effective Date (the “Capital Costs”). The
calculation of the Unamortized Capital Investment (the “Unamortized Capital
Investment”) for each Capital Cost shall be made by (a) taking the particular
Capital Cost, (b) fully amortizing such Capital Cost on a so-called straight
line basis, using an annual rate of interest of nine percent (9%), over the
useful life of such item (as determined by generally accepted accounting
principles) to establish a monthly payment therefor, and (c) calculating the
remaining principal balance of such Capital Costs as of the applicable date.
Such remaining principal balance shall be the Unamortized Capital Investment for
such particular Capital Cost.

(d)Landlord and Tenant hereby acknowledge and agrees that if Tenant delivers the
Purchase and Sale Agreement pursuant to Sections 6(a) and 6(b) above and then
defaults in the performance of its obligations under such Purchase and Sale
Agreement beyond the expiration of all applicable notice and cure periods, or
otherwise terminates such Purchase and Sale Agreement (other than a termination
by reason of a default of Landlord thereunder), this Section 6 shall be deemed
to be null and void and terminated in all respects and Landlord shall have no
further obligation to offer or sell the Property to Tenant.

(e)Landlord and Tenant hereby acknowledge and agree that, so long as Landlord
has fully and timely complied with all of the terms, covenants and conditions of
Sections 6(a) and (b) above, upon the sale or transfer of the Property to any
third party, including without limitation, the sale or transfer to a mortgagee
or a buyer pursuant to a foreclosure of any mortgage encumbering the Property,
or the execution and delivery by Landlord of a deed in lieu or contemplation of
foreclosure in regard to, Landlord’s interest in the Property, this Section 6
shall be deemed to be terminated in its entirety and shall have no further force
and effect and any subsequent owner of the Property shall own the Property
unencumbered by the terms and conditions of this Section 6. Notwithstanding the
foregoing, this Section 6(e) shall not apply to sales or transfers to Landlord
Affiliates.

 

{W6393204.9}

6

 

--------------------------------------------------------------------------------

 

(f)If Landlord shall record an affidavit in the Essex South Registry of Deeds
stating that: (A)(i) Landlord has sent the Proposed Sale Notice to Tenant in
accordance with the requirements of Section 6(a) above, and (ii) Landlord has
not received Tenant’s Acceptance Notice within the time period specified herein
(or that Tenant has given Tenant’s Acceptance Notice but defaulted in the
performance of its obligations under Section 6(a), defaulted in the performance
of its obligations under the Purchase and Sale Agreement or otherwise terminated
the Purchase and Sale Agreement), or (B)(i) Landlord has sent the Landlord’s
Determination of Sale Price to Tenant in accordance with the requirements of
Section 6(b) above, and (ii)  Landlord has not received the executed Purchase
and Sale Agreement from Tenant within the time period specified herein (or that
Tenant has given the executed Purchase and Sale Agreement but defaulted in the
performance of its obligations under Section 6(b), defaulted in the performance
of its obligations under the Purchase and Sale Agreement or otherwise terminated
the Purchase and Sale Agreement), then, with respect solely to any third party
relying on such affidavit, such affidavit shall be conclusive as to (1)
compliance of Landlord with the requirements of this Section 6, and (2)
termination of Tenant’s rights under this Section 6, and such third  party shall
be entitled to rely on same.

(g)The rights under this Section 6 are personal to Abiomed, Inc. (the Tenant
named herein) and any assignee of Tenant’s interest under the Lease pursuant to
a Permitted Transfer, and may not be exercised by another person or entity.

(h)Time is of the essence with respect to all terms and conditions of this
Section 6, including without limitation, the exercise of any rights and the
performance of obligations hereunder.

7.Condition Precedent to Expansion; Delay in First Amendment Commencement Date.
Landlord shall use commercially reasonable efforts to cause the First Amendment
Commencement Date to occur by June 1, 2018 (the “Target Commencement Date”).
However, Tenant hereby acknowledges and agrees that to accommodate  Tenant’s
desired expansion of the Premises contemplated by this First Amendment, it will
be necessary  for Landlord to move the tenant presently occupying the Expansion
Premises, North of Boston Library Exchange, Inc. (“NOBLE”), to alternate space
in the Building presently occupied by another tenant (the “NOBLE Relocation
Premises”), Bioceutica, LLC (“Bioceutica”), and to move NOBLE into the NOBLE
Relocation Premises it will be necessary for Bioceutica to agree to terminate
its lease of the NOBLE Relocation Premises. Tenant hereby acknowledges and
agrees that, despite Landlord’s commercially reasonable efforts, Landlord cannot
assure the Tenant nor guaranty that the First Amendment Commencement Date will
occur by the Target Commencement Date. Accordingly, notwithstanding any terms or
conditions of  this First Amendment to the contrary, in the event Landlord is
unable to deliver the Expansion Premises to Tenant by the Target Commencement
Date for any reason whatsoever, the Lease (including this First Amendment)
remains in full force and effect and Landlord shall not be liable to Tenant for
any resulting loss or damage. For purposed of this Section 7, the First
Amendment Commencement Date shall be referred to as the “Rent Commencement
Date”. Anything in this Lease to the contrary notwithstanding, if the First
Amendment Commencement Date has not occurred by August 1, 2017, then for each
day of delay thereafter, the Rent Commencement Date shall be extended by
one-half of one day as to the Expansion Premises only, and if the First
Amendment Commencement Date has not occurred by September 1, 2017, then for each
day of delay thereafter, the Rent Commencement Date shall be extended by one day
as to the Expansion Premises only. For purposes of clarity, the parties agree
that the annual Base Rent for the Expansion Premises to be used in calculating
such abatement is One Hundred Twenty Five Thousand Two Hundred Two and 65/100
Dollars ($125,202.65).

8.Condition Precedent. Notwithstanding any term or condition of this First
Amendment to the contrary, Tenant hereby acknowledges and agrees that the
effectiveness of this First Amendment is conditioned upon Landlord (a) entering
into a written agreement with NOBLE , the tenant presently occupying the
Expansion Premises, wherein NOBLE agrees to relocate from the Expansion Premises
to the NOBLE Relocation Premises (the “NOBLE Relocation Agreement”), and (b)
entering into a written agreement with Bioceutica, wherein Bioceutica agrees to
terminate its lease early (the “Bioceutica Early Termination  Agreement”). If,
for any reason the Landlord does not enter into the NOBLE Relocation Agreement
or the Bioceutica Early Termination Agreement, Landlord may rescind its
execution of this First Amendment by written notice thereof to Tenant, whereupon
the Lease shall remain  in full force and effect as if this First Amendment was
never executed. Landlord agrees to use commercially reasonable efforts to enter
into the NOBLE Relocation Agreement and the Bioceutica Early Termination
Agreement prior to February 28, 2018.

 

{W6393204.9}

7

 

--------------------------------------------------------------------------------

 

9.Notices. From and after the Effective Date, all notices to Landlord and
remittances of payments shall be sent as follows:

Notice Address of Landlord:

Cherry Hill Drive Owner LLC

c/o RJ Kelly Company

55 Cambridge Street

Burlington, MA 01803

Landlord’s Remittance Address:

Mailing Instructions:

Cherry Hill Drive Owner LLC

c/o RJ Kelly Company

55 Cambridge Street

Burlington, MA 01803 Attn:  Accounts Receivable

Wire/ACH Instructions:

Cambridge Savings Bank 1374 Massachusetts Ave.

Cambridge, MA 02138

ABA #2113-7112-0

Account Title: Cherry Hill Drive Owner LLC

Account Address: 55 Cambridge Street, Burlington, MA 01803 Account Number:
10835075

10.Broker. Landlord and Tenant each represents and warrants to the other that,
except for Jones Lang LaSalle (the “Broker”), it has had no dealing with any
other broker or agent in connection with the negotiation or execution of this
First Amendment, and  Tenant agrees to indemnify and hold Landlord harmless from
and against any claims by any broker, agent or other person claiming a
commission or other form of compensation by virtue of having dealt with Tenant
with regards to this leasing transaction, except for the
Broker.  Any  commission owed to the Broker shall be paid by Landlord pursuant
to separate agreement.

11.Counterparts; PDF Signatures. This First Amendment may be executed in two (2)
or more counterparts, each of which shall be an original but such counterparts
together shall constitute one and the same instrument notwithstanding that both
Landlord and Tenant are not signatories to the same counterpart.  PDF signatures
shall be binding as originals.

12.Ratification. Except as amended by this First Amendment, all other terms,
conditions, covenants and provisions as appear in the Lease are hereby ratified
and confirmed and shall remain unchanged.

13.Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their heirs, successors and permitted
assigns.

14.SNDA. Concurrently with execution of this First Amendment by Landlord,
Landlord shall, at Landlord’s sole cost and expense, have the existing mortgagee
of the Property enter into a subordination, attornment and non-disturbance
agreement (“SNDA”) with Tenant, on such mortgagee’s customary form thereof
subject to Tenant’s commercially reasonable modifications to such form, provided
however, Landlord and Tenant hereby acknowledge and agree that the form of SNDA
dated July 25, 2017 by and among Landlord, Tenant and Cambridge Savings Bank
shall be deemed to be an acceptable form of SNDA. Section 20 of the Lease shall
remain in full force and effect with respect to any future mortgages which may
encumber the Property.

 

{W6393204.9}

8

 

--------------------------------------------------------------------------------

 

15.Tenant Estoppel Certificate. Landlord and Tenant hereby acknowledge and agree
that notwithstanding Section 2 of that certain Tenant Estoppel Certificate dated
as of July 12, 2017 executed by Tenant and provided to Brookwood Cherry Hill I,
LLC, Brookwood  Cherry Hill Owner II, LLC, Landlord, and Cambridge Savings Bank,
the Expiration Date of the Lease, prior to this First Amendment having force and
effect, is August 31, 2022.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

{W6393204.9}

9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed under seal as of the date first written above.

 

LANDLORD:

CHERRY HILL DRIVE OWNER LLC,

a Delaware limited liability company

By

 

/s/ Brandon D Kelly

Name

 

Brandon D Kelly

Title

 

Authorized Signatory

 

TENANT:

ABIOMED, INC., a Delaware corporation

 

 

By:

 

 

Name

 

 

Title:

 

 

 

 

{W6393204.9}

10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed  under seal as of the date first written  above.

 

LANDLORD:

CHERRY HILL DRIVE OWNER LLC,

a Delaware limited liability company

By

 

 

Name

 

Brandon D Kelly

Title

 

Authorized Signatory

 

TENANT:

ABIOMED, INC., a Delaware corporation

[g2018020620254335767014.jpg]

 

 

 

 

 

 

{W6393204.9}

11

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PLAN OF EXPANSION PREMISES

(Attached)

 

 

 

 

{W6393204.9}

 

 

--------------------------------------------------------------------------------

 

 

[g2018020620254337067015.jpg]

 

Plan may not be to scale or depict the exact configuration

of walls within the space.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

RIGHT OF FIRST OFFER

So long as no Event of Default then exists under the Lease, Tenant will have the
right during the Term (“Offer Right”) to be offered by Landlord the opportunity
to lease that certain space in the Building consisting of (a) 11,269 rentable
square feet (the “Right of First Offer Space”) identified and shown on the plan
attached hereto as Schedule B-1, (b) 24,070 rentable square feet (the
“Subordinate Right of First Offer Space”) identified and shown on the plan
attached hereto as Schedule B-1, and (c) any other space in the Building (“Other
Right of First Offer Space”) which becomes vacant or is available to lease (the
Right of First Offer Space, the Subordinate Right of First Offer Space, and the
Other Right of First Offer Space, collectively,  the “Offer Right Space”). The
Offer Right is subject to the terms and conditions set forth in this Exhibit B,
provided however, Tenant hereby acknowledges and agrees that the Offer Right (a)
solely with respect to the Subordinate Right of First Offer Space is subject and
subordinate to Landlord’s right to first offer and lease such space to another
tenant occupying, as of the Effective Date, no less than 35,000 rentable square
feet space within a building owned by Landlord within the business park in which
the Building is located (the “Other Tenant”), (b) and solely with respect to the
Other Right of First Offer Space is subject and subordinate to any presently
existing rights of existing tenants of the Building (individually, an “Existing
Tenant” and, collectively, “Existing Tenants”). If at any time after the
Effective Date Landlord receives a request for proposal to lease all or any
portion of the Offer Right Space from a third party or wishes to offer the Offer
Right Space to a third party, Landlord shall notify Tenant that such Offer Right
Space is available for lease (the “Available Space”), such notice shall include
the material terms and condition under which Landlord would be willing to lease
such space to Tenant (including, without limitation, the rent per square foot),
in Landlord’s sole and absolute discretion. Tenant must notify Landlord in
writing within ten (10) business days of receiving Landlord’s notice whether
Tenant desires to lease all (and not a portion) of the Available Space from
Landlord. If Tenant notifies Landlord that Tenant does not desire to lease all
(and not a portion) of the Available Space, or if Tenant does not respond in
writing to Landlord’s notice within such ten (10) Business Day period, then
Landlord may proceed with negotiating a lease with such third party from whom a
request for proposal was received or any other party to whom Landlord wishes to
extend an offer to lease such space and freely lease the Available Space without
restriction and no further obligation to offer such Available Space to Tenant.
If Tenant notifies Landlord in writing within such ten (10) Business Day period
that Tenant desires to lease all of the Available Space (and not a portion), and
Landlord accepts Tenant’s offer, the parties will thereafter negotiate Tenant’s
lease of the Available Space from Landlord based upon the material terms and
conditions set forth in Landlord’s notice, provided however, in the event any
portion of the Available Space consists of the Subordinate Right of First Offer
Space or the  Other Right of First Offer Space and if the Other Tenant (with
respect to the Subordinate Right  of First Offer Space) or any Existing Tenant
(with respect to the Other Right of First Offer Space) elects to lease such
space, Landlord shall not be obligated to lease such space to Tenant and
Tenant’s election to lease such space shall be null and void and have no force
or effect. Landlord agrees that it will use commercially reasonable efforts to
keep Tenant reasonably informed of the status of leasing the Subordinate Right
of First Offer Space to the Other Tenant and the Other Right of First Offer
Space to any Existing Tenant. Tenant acknowledges and  agrees that Landlord may
contemporaneously provide Tenant, the Other Tenant (solely with respect to the
Subordinate Right of First Offer Space) and any Existing Tenants (solely with
respect to the Other Right of First Offer Space) with a notice of Available
Space (as described above) and, regardless of whether Tenant notifies Landlord
of its desire to lease such Available Space, Landlord shall not be obligated to
lease any portion of the Available Space which consists of the Subordinate Right
of First Offer Space or the Other Right of First Offer Space to Tenant unless or
until Landlord has determined, in Landlord’s commercially reasonable judgment,
that the Other Tenant or any Existing Tenant does not wish to lease such space
on terms and conditions which Landlord would accept.

If Landlord and Tenant fail to mutually agree upon the terms of Tenant’s lease
of the Available Space and to execute a written amendment to this Lease within
five (5) business days after the date that Landlord accepts Tenant’s offer
notice, then Landlord shall be free to lease the Available Space without
restriction after such five (5)  business day period.

{W6393204.9}

 

 

--------------------------------------------------------------------------------

 

Tenant's rights under this Exhibit B are exclusive to Tenant and any assignee of
Tenant’s position under this Lease, whether through a Permitted Transfer or
otherwise, and shall terminate if (i) the Lease or Tenant's right to possession
of the Premises is terminated in accordance with the terms of this Lease or by
mutual written agreement, or (ii) Tenant fails to timely exercise its option
under this Exhibit B, time being of the essence with respect to Tenant's
exercise thereof.

Notwithstanding any term or condition of the Lease or this Exhibit B to the
contrary, Tenant hereby acknowledges and agrees that Landlord shall have no
obligation under this Exhibit B to offer Tenant the right to lease any portion
of the Offer Right Space in instances where a then existing tenant of the
Building is occupying such space and Landlord offers such tenant the opportunity
to renew its lease thereof or such tenant exercises a right to renew its lease
for such space. Further, Landlord shall have no obligation under this Exhibit B
to offer Tenant the opportunity to lease any portion of the Subordinate Right of
First Offer Space or the Other First Offer Space unless or until Landlord has
determined, in Landlord’s commercially reasonable judgement, that the Other
Tenant (solely with respect to the Subordinate Right of  First Offer Space) or
any Existing Tenant (solely with respect to the Other Right of First Offer
Space), as the case may be, does not wish to lease such space on terms and
conditions which Landlord would accept.

{W6393204.9}

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B-1

Plan of Offer Right Space

(Identifying the Right of First Offer Space and the Subordinate Right of First
Offer Space)

 

[g2018020620254344067016.jpg]

 

 

 

{W6393204.9}

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF PURCHASE AND SALE AGREEMENT

(Attached)

 

 

 

{W6393204.9}

 

 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

between

CHERRY HILL DRIVE OWNER, LLC, a Delaware limited liability company,

(as Seller)

and

ABIOMED, INC., a Delaware corporation

(as Buyer)

24-42 Cherry Hill Drive, Danvers, MA

as of                  ,                   

 

 

 

 

 

{W6394298.7}

 

 

--------------------------------------------------------------------------------

 

Table of Contents

ARTICLE 1.

Description of Property

ARTICLE 2.

Sale Subject to Leases

ARTICLE 3.

Purchase Price and Payment

ARTICLE 4.

Conveyance of Title

ARTICLE 5.

Closing

ARTICLE 6.

Approvals and Conditions to Buyer's Obligations

ARTICLE 7.

Conditions to Closing

ARTICLE 8.

Default

ARTICLE 9.

Entire Agreement Herein

ARTICLE 10.

Damage or Destruction: Condemnation

ARTICLE 11.

Representations, Warranties and Covenants of Seller

ARTICLE 12.

Operations

ARTICLE 13.

Apportionment of Taxes and Other Charges

ARTICLE 14.

Broker

ARTICLE 15.

Recording

ARTICLE 16.

Notices

ARTICLE 17.

Captions

ARTICLE 18.

Successors and Assigns

ARTICLE 19.

Closing Costs

ARTICLE 20.

Governing Law

ARTICLE 21.

Multiple Counterparts

ARTICLE 22.

Representations and Warranties of Buyer

ARTICLE 23.

Post-Closing Obligations

ARTICLE 24.

Duties and Responsibilities of Escrow Agent

ARTICLE 25.

Waiver of Jury Trial

ARTICLE 26.

Like Kind Exchange

ARTICLE 27.

Business Days

ARTICLE 28.

Confidentiality

ARTICLE 29.

IRS Real Estate Sales Reporting

ARTICLE 30.

Limitations on Liability

ARTICLE 31.

Press Releases

ARTICLE 32.

Time of the Essence

ARTICLE 33.

Costs and Attorneys’ Fees

ARTICLE 34.

Waivers

ARTICLE 35

Severability

{W6394298.7}

-i-

 

--------------------------------------------------------------------------------

 

Exhibits

Exhibit A

Legal Description of Real Property

Exhibit B

List of Personal Property

Exhibit C

List of Leases

Exhibit D

Form of Deed

Exhibit E

Form of Bill of Sale

Exhibit F

Form of Assignment and Assumption Agreement (re: Leases)

Exhibit G

Form of Assignment and Assumption Agreement (re: Contracts)

Exhibit H

Form of FIRPTA Affidavit

Exhibit I

List of Operating Contracts

Exhibit K

Form of Estoppel Certificate

 

 

 

{W6394298.7}

-ii-

 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

THIS AGREEMENT (the “Agreement”) made as of this ____ day of ___________,

(the “Effective Date”) by and between CHERRY HILL DRIVE OWNER, LLC, a

Delaware limited liability company (“Seller”) and ABIOMED, INC., a Delaware
corporation

(“Buyer”).

WITNESSETH THAT, Seller owns the land described on Exhibit A hereto together
with the buildings and improvements thereon, commonly known as 24-42 Cherry Hill
Drive, Danvers, MA (the “Improved Property”).

WITNESSETH FURTHER THAT, Seller desires to sell and Buyer desires to purchase
the Property (as hereinafter defined) on the terms and subject to the conditions
set forth herein.

WITNESSETH FURTHER THAT, for the consideration hereinafter named, and for other
good and valuable consideration, receipt of which is acknowledged hereby, the
parties do hereby agree as follows:

ARTICLE 1. Description of Property: Seller agrees to sell and Buyer agrees to
buy upon the terms and conditions hereinafter set forth:

The Improved Property, as more particularly described in Exhibit A attached
hereto and incorporated herein by reference, (i) together with all right, title
and interest of Seller in and to any land lying in the bed of any street (opened
or proposed) adjacent to or abutting or adjoining each such premises, together
with all rights, privileges, rights of way and easements appurtenant to each
such premises, including, without limitation, any easements, rights of way or
other interests in, on, or under any land, highway, alley, street or right of
way abutting or adjoining the Improved Property (the "Real Property"), (ii) all
buildings, structures and other improvements located thereon, together with all
of the fixtures and other property affixed thereto (the "Improvements", and,
together with the Real Property, the "Premises"), (iii) all items of personal
property owned by Seller and located on the Premises described in Exhibit B
attached hereto and incorporated herein by reference (to the extent of Seller’s
interest therein and to the extent assignable, collectively, the “Personal
Property”) and (iv) any intangible and other property now or hereafter owned by
Seller and used in the ownership or operation of the Premises, to the extent of
Seller’s ownership interest therein and assignable without cost to Seller,
including, without limitation, any plans and specifications, permits, licenses,
approvals, authorizations, certificates of occupancy, guaranties, warranties,
contracts, lease agreements, utility contracts, development rights, the
non-exclusive rights to use any trade name or trademark associated with the
Property (so long as Landlord has the right to convey such trade name or
trademark) or other rights relating to the ownership, use or operation of the
Premises (but excluding attorney and accountant work product) (collectively, the
"Intangible Property"). The Improved Property, together with all items referred
to in clauses (i), (ii) (iii) and (iv) are herein sometimes referred to as the
"Property."

ARTICLE 2. Sale Subject to Leases: Subject to the provisions of Article 4
hereof, the Premises will be conveyed subject to certain leases (hereinafter
called the "Leases") described in Exhibit C attached hereto and incorporated
herein by reference, or as hereafter added pursuant to the provisions of Article
12 hereof.

ARTICLE 3. Purchase Price and Payment: (a) The total purchase price (the
"Purchase Price") for the Property is [TO BE INSERTED]. The Purchase Price shall
be payable at the Closing, as hereinafter defined, in lawful currency of the
United States of America in immediately available funds by wire transfer to an
account or accounts designated by Seller.

{W6394298.7}

-1-

 

--------------------------------------------------------------------------------

 

(b)As security for Buyer's performance hereunder, Buyer shall, within one (1)
business day of the Effective Date, deposit Five Hundred Thousand and 00/100
Dollars ($500,000.00) (the “Deposit”) into escrow with [TO BE INSERTED - TITLE
COMPANY SELECTED BY BUYER] ("Escrow Agent") by wire transfer of immediately
available federal funds into an account or accounts held by Escrow
Agent.  Escrow Agent shall hold the Deposit in an FDIC-insured interest-bearing
money market account. Escrow Agent shall not commingle the Deposit with any
other funds of Escrow Agent. All interest earned on the Deposit will be the
property of Buyer and will be reported to the Internal Revenue Service as income
of Buyer unless Seller retains the Deposit pursuant to the provisions hereof
whereupon all interest earned on the Deposit shall be the property of Seller and
will be reported to the Internal Revenue Service as income of Seller. Buyer and
Seller will provide Escrow Agent with their respective taxpayer identification
numbers and the party receiving such interest will pay all income taxes due by
reason of interest accruing on the Deposit. If Buyer fails to deliver such
Deposit to Escrow Agent within the time period required by the provisions
hereof, then this Agreement shall, at Seller’s election in its sole discretion,
terminate, Seller and Buyer shall have no further obligations or liabilities to
each other hereunder. If the Closing does not occur, Escrow Agent shall disburse
the Deposit to the party entitled thereto in accordance with the terms and
conditions of this Agreement. If the Closing does occur, the Deposit shall be
credited against the Purchase Price and disbursed to Seller as part of the
Purchase Price. Escrow Agent's duties and responsibilities are governed by the
terms of Article 24 hereof.

(c)The payment required at the Closing shall be increased or decreased, as the
case may be, to account for all items to be apportioned or prorated pursuant to
this Agreement.

ARTICLE 4.  Conveyance of Title:

(a)At Closing, Buyer shall obtain from [TO BE INSERTED – TITLE COMPANY SELECTED
BY BUYER] (the “Title Company”) an ALTA 2006 Owner’s Title Insurance Policy (the
“Title Policy”) insuring that fee simple title to the Premises is vested in
Buyer, in the full amount of the Purchase Price, with all standard and general
printed exceptions deleted (subject only to the Permitted Exceptions) so as to
afford full “extended form coverage”, together with such endorsements as Buyer
shall reasonably request, and otherwise in a form and substance consistent with
the Title Commitment (as defined herein). Notwithstanding anything contained
herein to the contrary, the Premises shall be conveyed subject to the following
matters, which shall be deemed to be “Permitted Exceptions:”

 

(i)

the rights of tenants, as tenants only, under the Leases and any new Leases
entered into between the date hereof and Closing in accordance with the terms of
this Agreement;

 

(ii)

the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the date of Closing, subject to adjustment as herein provided;

 

(iii)

local, state and federal laws, ordinances or governmental regulations, including
but not limited to, building and zoning laws, ordinances and regulations, now or
hereafter in effect relating to the Property;

 

(iv)

all matters, whether or not of record, that arise out of the actions of Buyer or
its agents, representatives or contractors;

 

(v)

such state of facts as may be shown on the Survey (as defined herein), the Title
Policy and/or the Title Commitment, or which would be disclosed by a physical
inspection of the Property; and

 

(vi)

those matters which Seller is not obligated to remove as provided below.

(b)Notwithstanding the foregoing, all Voluntary Liens (defined below) will be
satisfied by Seller on or prior to the Closing Date. For the purposes of this
Agreement, a “Voluntary Lien” shall mean (i) any mortgage or deed of trust
granted or assumed by Seller and encumbering the Property, (ii) any other
monetary lien or monetary encumbrance, including mortgages, judgments and
federal, state and municipal tax liens, first appearing on record during
Seller’s ownership of the Property created or caused by Seller or that Seller
has suffered to exist (such as a tenant’s mechanics’ lien attached to the fee
estate of the Property (rightfully or wrongfully) that Seller could have
required such tenant to remove but failed to do so) and (iii) all non-monetary
liens and encumbrances which Seller has allowed to be placed on the Property
without Buyer’s written consent from and after the Effective Date.

{W6394298.7}

-2-

 

--------------------------------------------------------------------------------

 

ARTICLE 5. Closing: (a) Unless extended pursuant to the terms of this Agreement
or earlier terminated, the closing of the transactions contemplated hereunder
(the "Closing") shall be conducted by Escrow Agent on the date which is fifteen
(15) days after the Due Diligence Expiration Date (as defined herein) (the
"Closing Date").

(b)At the Closing, Seller shall deliver the following documents to the Title
Company in the forms attached hereto properly executed and acknowledged as
required with respect to each of the Improved Property:

 

(i)

Quitclaim deed (the “Deed”) in the form of Exhibit D, which Deed shall include
customary Massachusetts quitclaim covenants;

 

(ii)

Bill of Sale in the form of Exhibit E;

 

(iii)

Original Assignment and Assumption Agreement relating to the Leases and security
deposits and accrued interest thereon to the extent required by the Leases or
applicable law (collectively, the “Security Deposits”) in the form attached
hereto as Exhibit F (the "Lease Assignment"), which will include provisions that
the Buyer will indemnify the Seller for all claims, suits, obligations,
liabilities, damages, losses, costs and expenses, including without limitation,
reasonable attorneys’ fees and disbursements, based upon or arising out of, or
resulting from Buyer’s breach of the terms and provisions of such Leases
occurring on or after the Closing Date, and subject to the limitations set forth
in Section 11(c) of this Agreement, Seller will indemnify the Buyer for all
claims, suits, obligations, liabilities, damages, losses, costs and expenses,
including without limitation, reasonable attorneys’ fees and disbursements,
based upon or arising out of, or resulting from Seller’s breach of the terms and
provisions of such Leases occurring prior to the Closing Date, except to the
extent any of the foregoing relate to the condition of the Property, including
without limitation, the interior, exterior and structure of all Improvements,
and the condition of soils and subsoils;

 

(iv)

Originals (or copies, if originals are not in Seller’s possession) of all
Leases, any renewals thereof and all amendments thereto to the extent in
Seller’s possession or control will be delivered at the Premises;

 

(v)

Original Assignment and Assumption Agreement in the form attached hereto as
Exhibit G relating to the Operating Contracts (as hereinafter defined) (the
"Contract Assignment"), which will include provisions that the Buyer will
indemnify the Seller for all claims, suits, obligations, liabilities, damages,
losses, costs and expenses, including without limitation, reasonable attorneys’
fees and disbursements, based upon or arising out of, or resulting from Buyer’s
breach of the terms and provisions of such Operating Contracts occurring on or
after the Closing Date, and subject to the limitations set forth in Section
11(c) of this Agreement, Seller will indemnify the Buyer for all claims, suits,
obligations, liabilities, damages, losses, costs and expenses, including without
limitation, reasonable attorneys’ fees and disbursements, based upon or arising
out of, or resulting from Seller’s breach of the terms and provisions of such
Operating Contracts occurring prior to the Closing Date, except to the extent
any of the foregoing relate to the condition of the Property, including without
limitation, the interior, exterior and structure of all Improvements, and the
condition of soils and subsoils;

 

(vi)

Certification of non-foreign status in the form attached hereto as Exhibit H and
incorporated herein by reference;

 

(vii)

Evidence satisfactory to the Title Company that all necessary approvals and/or
consents have been delivered and such other evidence reasonably satisfactory to
the Title Company of Seller’s authority to convey the Premises pursuant to this
Agreement;

 

(viii)

All Security Deposits, together with accrued interest thereon if payable under
the Leases or pursuant to applicable law;

 

(ix)

Affidavits (including a gap indemnity) sufficient for the Title Company to
delete any exceptions for parties in possession (other than tenants under the
Leases, as tenants only) and mechanics' or materialmen's liens from the Title
Policy;

{W6394298.7}

-3-

 

--------------------------------------------------------------------------------

 

 

(x)

A copy of a closing statement setting forth the Purchase Price, the closing
adjustments and prorations and the application thereof at the Closing (the
"Closing Statement");

 

(xii)

The estoppel certificates to the extent obtained by Seller in accordance with
the provisions of Article 7 below and not previously delivered;

 

(xiii)

Copy of standard tenant notification letter in a form to be drafted by Buyer and
satisfactory to Seller; and

 

(xiv)

Such other instruments and documents as may be reasonably necessary in order to
complete the Closing and to carry out the intent and purposes of this Agreement.

(c)At the Closing, Buyer shall deliver, or cause to be delivered, the following
payment and documents, properly executed and acknowledged as required:

 

(i)

The Purchase Price as adjusted in accordance with the terms hereof shall be
deposit with the Title Company in good funds by 3:00 p.m. local time at the
Property. If the proceeds due from Buyer are not received by Seller in good
funds by 3:00 p.m. local time at the Property on the Closing Date, and Seller
elects to proceed to close the transaction notwithstanding Buyer’s late delivery
of the Purchase Price, then Buyer shall be responsible for any additional
interest or other costs imposed by Seller’s lender in connection with the payoff
of any existing mortgage loan on the Property;

 

(ii)

An original of the Lease Assignment;

 

(iii)

An original of the Contract Assignment;

 

(iv)

A copy of the Closing Statement; and

 

(v)

Such other instruments and documents as may be reasonably necessary in order to
complete the Closing and to carry out the intent and purposes of this Agreement.

ARTICLE 6.  Approvals and Conditions to Buyer's Obligations:

(a)Property Diligence.

(i)From and after the Effective Date until the Closing or the earlier
termination of this Agreement, Seller shall permit Buyer and its
representatives, agents and contractors to inspect the Property (including,
without limitation, inspections of all roofs, electrical, mechanical and
structural elements, HVAC systems and other building systems located on or
within the Improvements), to perform appraisals and due diligence (including,
without limitation, any non-invasive water and air sampling analysis or other
non-invasive environmental investigations of the Land and zoning
investigations), to examine the books and records of Seller, Operating
Contracts, governmental approvals, insurance policies, tax, utility and other
bills, operating statements, and all other general records with respect to the
Property (and to make copies thereof), and to perform such other inspections and
investigations with respect to the Property as Buyer shall deem necessary or
appropriate (the “Due Diligence Items”).  Notwithstanding the foregoing, the Due
Diligence Items shall not include the Excluded Items, as such term is defined
below. Buyer acknowledges and agrees that any Due Diligence Items to be
delivered or made available to Buyer or its agents are or shall be provided
without representation or warranty of any kind, express or implied, as to the
completeness or accuracy of the facts, presumptions, conclusions or other
matters contained therein and that Buyer shall rely solely on its own
investigations, reports and materials prepared by Buyer or any consultants
engaged by Buyer and not on any Due Diligence Items provided to Buyer by Seller
or its agents, provided however, Seller hereby agrees that such Due Diligence
Items shall be true copies of what they purport to be. During the forty-five
(45) days after the Effective Date (the “Due Diligence Period”), Buyer may
perform surveys, architectural, engineering, non-invasive geotechnical, and
property condition and environmental inspections and tests. To the extent that
Buyer damages or disturbs the Property in connection with any such inspections
or investigations, Buyer shall return the Property to substantially the same
condition that it was in immediately prior to such damage or disturbance. Buyer
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller incurs as a result of any entry onto the
Property by Buyer or its representatives, agents or contractors, except to the
extent that such expense, loss or damage arises out of any act or omission

{W6394298.7}

-4-

 

--------------------------------------------------------------------------------

 

of Seller or the mere discovery of any pre-existing condition at the Property.
For the purposes of this Agreement, the term “Excluded Items” shall mean: (i)
materials relating to Seller’s marketing efforts for the sale of the Property,
including communications and agreements with other potential purchasers, (ii)
projections and other internal memoranda or materials, (iii) appraisals,
budgets, Seller’s strategic plans for the Property, internal analyses (including
Seller’s analyses with respect to its leasing of space in the Property),
computer software, and submissions relating to Seller’s obtaining of internal
authorizations, and property condition and engineering reports, and (iv)
attorney and accountant work product, and all other materials subject to any
legal privilege in favor of Seller.

(ii)Within five (5) business days after the Effective Date, Seller shall deliver
to Buyer copies of the following items and materials to the extent such items
and materials are in Seller’s possession or control and are not Excluded Items:
the Leases, the Operating Contracts, Seller’s most recent title insurance policy
for the Property, Seller’s most recent survey of the Property, all existing
zoning reports or other zoning information with respect to the Property, all
existing environmental reports with respect to the Property, and all
governmental approvals. In addition, except for Excluded Items, Seller shall
deliver to Buyer copies of any other items reasonably requested by Buyer to the
extent the same are in Seller’s possession or control.

(iii)If the results of the inspections performed by or on behalf of Buyer
pursuant to this Article 6(a) shall be unsatisfactory to Buyer in any respect,
or if Buyer otherwise determines not to proceed to Closing, in each case as
determined by Buyer in its sole and absolute discretion, Buyer shall have the
right to terminate this Agreement at any time on or before 5:00 p.m. local time
at the Property on the forty-fifth (45th) day of the Due Diligence Period (the
“Due Diligence Expiration Date”) by giving written notice thereof to Seller,
whereupon the Deposit shall be refunded to Buyer and neither party shall have
any further obligations to the other hereunder, except for those obligations and
liabilities of Buyer or Seller which expressly survive the Closing or the
earlier termination of this Agreement. In the event Buyer fails to terminate
this Agreement by the Due Diligence Expiration Date, Buyer shall be deemed to
have waived any objection to the Due Diligence Items and the condition of the
Property.

(b)Title and Survey Matters

(i)Promptly following the Effective Date, Buyer shall order (i) a commitment by
the Title Company to issue an ALTA 2006 Owner’s Policy with respect to the fee
simple interest in the Property in the full amount of the Purchase Price (the
“Title Commitment”), together with complete and legible copies of all
instruments and documents referred to therein as exceptions to title, and (ii)
an ALTA survey (or an update to the Seller’s existing survey) with respect to
the Property from a licensed surveyor in the jurisdiction in which the Property
is located (the “Survey”). Buyer shall have the right from time to time to order
such updates or supplements to the Title Commitment and the Survey as Buyer
deems necessary. Buyer shall instruct each of the Title Company and the Surveyor
to deliver copies of the Title Commitment and the Survey, and any supplements or
updates thereto, to Seller.

(ii)At least five (5) business days prior to the Due Diligence Expiration Date,
Buyer shall notify Seller of any matters identified in the Title Commitment or
shown on the Survey (or any supplements or updates thereto) which Buyer finds
objectionable in its sole and absolute discretion. Seller shall have two (2)
business days from its receipt of a title objection notice from Buyer to notify
Buyer in writing whether Seller commits to cause such objections to be removed
from the land records or insured against (and with any matters proposed to be
insured against by Seller or Title Company, in a manner satisfactory to Buyer in
its sole discretion) at Closing, provided, however that Seller shall be
obligated to remove or cause the removal from the land records of all Voluntary
Liens at or prior to Closing. To enable Seller to make conveyance as herein
provided, Seller may, at the time of delivery of the Deed, cause Escrow Agent to
use the Purchase Price or any portion thereof to clear the title of any or all
monetary liens and encumbrances, provided that all instruments so procured are
recorded simultaneously with the delivery of said Deed or arrangements have been
made for the subsequent recordation in accordance with usual conveyancing
practices and the Title Company is ready, willing and able to issue the Title
Policy to Buyer without any exceptions for such monetary liens and encumbrances.
Except for Voluntary Liens, Seller shall have no obligation whatsoever to cure
any title objections raised by Buyer.  If, for any reason, Seller is unable or
unwilling to take such actions as may be required to remedy or remove from the
land records any title objections (other than Voluntary Liens) raised by Buyer,
Seller shall give Buyer notice thereof, it being understood and agreed that the
failure of Seller to give such notice within two (2) business days after receipt
of Buyer’s notice of objection shall be deemed an election by Seller not to
remedy any such matters. If Seller shall be unable or unwilling (or has been
deemed to be unwilling) to remedy any matters (other than Voluntary Liens which
Seller shall be obligated to cure

{W6394298.7}

-5-

 

--------------------------------------------------------------------------------

 

or remove as provided herein) as to which Buyer has objected, Buyer may elect
either (i) to terminate this Agreement by notice given to Seller by written
notice on or before 5:00 p.m. local time at the Property on the Due Diligence
Expiration Date, whereupon the Deposit shall be refunded to Buyer and neither
party shall have any further obligations to the other hereunder, except for
those obligations of Seller and Buyer which expressly survive the termination of
this Agreement (the “Surviving Obligations”) or (ii) to proceed to Closing in
accordance with the terms and conditions of this Agreement, notwithstanding such
matter and without any abatement or reduction in the Purchase Price on account
thereof.  If Buyer fails to terminate this Agreement by written notice given to
Seller by the Due Diligence Expiration Date in accordance with the immediately
preceding sentence, Buyer shall be deemed to have elected to proceed to Closing,
such title objections which Seller is unable or unwilling (or has been deemed to
be unwilling) to cure shall be deemed to be waived by Buyer and shall be deemed
to be Permitted Exceptions.

(iii)At the Closing, Seller shall execute and deliver such affidavits and
indemnities as the Title Company may reasonably require, including, without
limitation, a so-called owner’s affidavit in such reasonable form as will permit
the Title Company to issue the Title Policy without exceptions for
parties-in-possession or mechanic’s liens and a so-called gap indemnity in such
reasonable form as will permit the Title Company to release the Purchase Price
to Seller prior to recording the Deed and the other applicable closing
documents.

(c)Seller shall make the Property available at all reasonable times (but in no
event during weekends, holidays and after 5:00 p.m. local time at the Property
on weekdays) to Buyer and its agents, consultants and engineers for such
inspections as Buyer deems appropriate, including for Buyer's engineering
inspection(s), site evaluations, preparation of a Phase I Environmental Site
Assessment (“Buyer’s Phase I Report”) and such other inspections and
investigations as Buyer deems appropriate, subject to the following limitations:
(i) Buyer hereby agrees to indemnify, defend, protect and hold all Seller
Parties (defined in Article 6(d) below) harmless from and defend Seller Parties
against, all loss, liability, claims, costs (including reasonable attorneys’
fees), liens and damages resulting from or relating to the activities of Buyer
or its agents (excepting losses and liabilities arising from the mere discovery
on the Property of conditions not caused by Buyer or its agents), (ii) Buyer
shall provide Seller with evidence of at least $2,000,000 per occurrence for
property damage, bodily or personal injury or death and naming Seller as an
additional insured prior to entering the Premises, (iii) Buyer shall give Seller
at least forty-eight (48) hours prior notice of any visit or investigation
describing who will visit and the nature of such visit and/or investigation,
(iv) Seller shall be entitled to have a representative present during any visits
or investigations. Seller’s prior written consent shall be required prior to any
tenant interview or other interaction with any tenants or licensees of the
Property by Buyer or its agents, employees, consultants, and representatives,
and Seller shall have the right to have a representative present during all
tenant or licensee interviews or interactions.  Notwithstanding anything set
forth in this Agreement to the contrary, no invasive or destructive tests
(including, without limitation, air, soils, water samples and soils borings) or
environmental samplings shall be conducted on or around the Property without
Seller’s written consent, which may be granted or withheld by Seller in its sole
and absolute discretion, and all investigations shall be subject to the rights
of tenants and shall be done on an expeditious and efficient basis and in a
manner which minimizes disruption to tenants. In the event this Agreement is
terminated for any reason, Buyer shall either destroy or, at Seller’s request
(and not otherwise) shall furnish Seller with copies of all environmental and
engineering reports prepared by or for Buyer with respect to the Property.

(d)Except as set forth in this Agreement, the Property is being acquired by
Buyer in “AS IS” condition and “WITH ALL FAULTS” existing as of the Closing
Date. Buyer acknowledges that it will be acquiring the Property on the basis of
its own investigations. Except as expressly set forth in this Agreement, no
representations or warranties have been made or are made and no responsibility
has been or is assumed by Seller or by any officer, director, member, manager,
person, firm, agent, advisor, trustee or representative acting or purporting to
act on behalf of Seller (collectively, the “Seller Parties”) as to condition or
repair of the Property or the value, expense of operation, or income potential
thereof, the reliability of any information furnished to Buyer or as to any
other fact or condition which has or might affect the Property or the condition,
repair, value, expense of operation or income potential of the Property or any
portion thereof. Except with respect to a breach by Seller of any representation
or warranty expressly contained herein, Buyer hereby waives, releases and
forever discharges all Seller Parties and any affiliate of the Seller Parties of
and from any and all claims, actions, causes of action, demands, rights,
damages, liabilities and costs whatsoever, direct or indirect, known or unknown,
which Buyer now has or which may arise in the future, against Seller or any such
other parties related in any way to the Property. Except with respect to a
breach by Seller of any representation or warranty expressly contained herein,
Buyer hereby agrees not to assert any

{W6394298.7}

-6-

 

--------------------------------------------------------------------------------

 

claim for contribution, cost recovery or otherwise against Seller or any such
affiliate relating directly or indirectly to the physical or environmental
condition of the Property, whether known or unknown, including, without
limitation, the existence of “Oil” or “Hazardous Materials” on or under the
Property as such terms are defined in M.G.L. Chapter 21E (“Chapter 21E”) and the
Massachusetts Contingency Plan, 310 CMR 40.0000 (the “MCP”).  The parties agree
that all understandings and agreements heretofore made between them or their
respective agents or representatives are merged in this Agreement and the
Exhibits hereto annexed, which alone fully and completely express their
agreement, and that this Agreement has been entered into after full
investigation, or with the parties satisfied with the opportunity afforded for
investigation, neither party relying upon any statement or representation by the
other unless such statement or representation is specifically embodied in this
Agreement or the Exhibits annexed hereto. Buyer acknowledges that Seller has
required Buyer to inspect fully the Property and investigate all matters
relevant thereto, and, except with respect to information provided and certified
to by Seller to Buyer, to rely solely upon the results of Buyer’s own
inspections or other information obtained or otherwise available to Buyer,
provided that the foregoing shall not diminish Buyer’s rights with respect to
any representations or warranties expressly made by Seller in this Agreement.

(e)In the event that Buyer’s due diligence reveals any condition of the Property
that in Buyer’s judgment requires disclosure to any governmental agency or
authority, Buyer shall immediately notify Seller thereof. In such event, Seller,
and not Buyer or anyone acting on Buyer’s behalf, shall make such disclosures as
required by Law, as determined by Seller in its sole and absolute discretion.

The indemnification obligations set forth in this Article 6 shall survive the
Closing or earlier termination of this Agreement.

ARTICLE 7. Additional Conditions to Closing: Without limiting any other
conditions to Buyer's obligations to close set forth in this Agreement, the
obligations of Buyer under this Agreement are subject to the satisfaction at the
time of Closing of each of the following conditions (any of which may be waived
in whole or in part by Buyer at or prior to Closing):

 

(i)

It shall be a condition precedent to Buyer’s obligation to close the transaction
contemplated by this Agreement that Buyer shall have received, on or before
Closing, estoppel certificates dated no earlier than thirty (30) days prior to
the originally-scheduled Closing, complying with the requirements of this
Article 7 (each a “Tenant Estoppel Certificate”) from all of the tenants who,
together with the Buyer, lease at least eighty percent (80%) of the Building as
of the Effective Date (“Tenant Estoppel Requirement”), provided however, Seller
shall not be required to deliver a Tenant Estoppel Certificate from the Buyer.
Notwithstanding the foregoing, Seller shall use commercially reasonable efforts
to have all tenants provide Tenant Estoppel Certificates even if the Tenant
Estoppel Certificate Requirement is satisfied. Each Tenant Estoppel Certificate
shall be substantially in the form of Exhibit K attached hereto (provided that
any Tenant Estoppel Certificate shall be acceptable if in the form or containing
the information required by the applicable Lease) and shall not disclose (x) any
matters which are inconsistent in any material respect with the terms and
provisions of the Leases or the representations and warranties of Seller made in
Article 11 hereof, or (y) any uncured default(s) by the tenants or the Seller
under the Lease(s). In the event any Tenant Estoppel Certificate does not meet
the requirements of (x) and (y) above based on a monetary obligation of Seller,
Seller

may, but shall not be obligated to, elect to provide to Buyer, at Closing, a
credit against the Purchase Price in an amount equal to the amount required to
cure such monetary obligation.  In no event shall Seller be obligated to deliver
updates to any Tenant Estoppel Certificate. Buyer agrees not to unreasonably
object to or withhold Buyer’s consent to any alternate estoppel form or changes
made by any tenant to the form attached hereto so long as such estoppel  does
not disclose (a) any matters which are inconsistent in any material respect with
the terms and provisions of the Leases or the representations and warranties of
Seller made in Article 11 hereof, or (b) any uncured default(s) by the tenant or
the Seller under such lease and Buyer shall not object to any provision in a
Tenant Estoppel Certificate which (x) is qualified to tenant’s knowledge, or (y)
was disclosed to Buyer prior to the Due Diligence Expiration Date. Seller shall
prepare the Tenant Estoppel Certificates subject to Buyer’s review and approval
(provided that if Buyer has not provided any comments to the Tenant Estoppel
Certificates or approved same in writing within three (3) business days after
its receipt of same from

{W6394298.7}

-7-

 

--------------------------------------------------------------------------------

 

Seller, Buyer shall be deemed to have approved the Tenant Estoppel
Certificates), and promptly after the Due Diligence Expiration Date (if Buyer
has not elected to terminate this Agreement), distribute the estoppel
certificates to each of the tenants under the Leases. Seller shall promptly
provide Buyer with copies of all comments to the Tenant Estoppel Certificates
received from tenants. If any Tenant Estoppel Certificate provided to Buyer
prior to Closing contains any information that is materially inconsistent with
any Seller representation and is accepted by Buyer, in Buyer’s sole discretion,
such Seller representation shall be deemed modified by the information contained
in such Tenant Estoppel Certificate. If Buyer fails to furnish Seller with a
written notice of disapproval (which notice, in order to be effective, must
include Buyer’s specific objections), within three (3) business days from the
date of Seller’s delivery thereof, such Tenant Estoppel Certificate will be
deemed approved by Buyer. Seller’s failure to fulfill the Estoppel Certificate
Requirement shall constitute a failure of a condition precedent hereunder but
shall not constitute a default by Seller under this Agreement.

 

(ii)

All of the representations and warranties made by Seller set forth in this
Agreement or any Exhibit attached hereto shall be true and correct in all
material respects as of the Closing Date, with the same force and effect as if
made on and as of such date, subject to changes that: (y) are caused by the acts
or omissions of Buyer or its agents or affiliates; or (z) are a result of the
operation of the Property in the normal course of business since the Effective
Date and in accordance with the terms of this Agreement and do not, individually
or in the aggregate, have a material adverse effect on the value or operation of
the Property, provided that any such changes are disclosed by Seller to Buyer in
writing prior to the Closing Date; and

 

(iii)

Seller shall have performed, observed, and complied in all material respects
with all covenants and agreements required by this Agreement to be performed by
Seller at or prior to Closing.

If any condition set forth herein is not fully satisfied on or before the
Closing Date, Seller may elect to attempt to satisfy any such unsatisfied
condition, and if Seller so elects, Seller shall have until the date occurring
thirty (30) days after the Closing Date in which to satisfy such condition, and
the Closing Date shall be extended for such period.

ARTICLE 8. Default: (a) If Buyer discovers prior to Closing that Seller shall
have made any representation or warranty herein that is untrue, incorrect or
misleading in any material respect, or if Seller fails to fulfill or perform any
of its obligations hereunder to be performed by Seller at or prior to the
Closing, subect to Seller’s right to extend the closing as set forth in Article
7 above, Buyer shall have any one of the following rights and remedies:

 

(i)

Buyer shall have the right to terminate this Agreement by written notice to
Seller, in which event the Deposit shall be paid to Buyer, and all obligations
of the parties under this Agreement shall terminate except for the Surviving
Obligations; or

 

(ii)

Buyer shall have the right to waive the breach or default and proceed to Closing
in accordance with the provisions of this Agreement without reduction of the
Purchase Price.

In the event that Buyer fails to terminate the Agreement pursuant to clause
8(a)(i) above, Buyer shall automatically be deemed to have waived the breach or
default pursuant to clause 8(a)(ii) above and shall be required to proceed to
Closing. If Buyer discovers following the Closing but prior to the expiration of
the Survival Period (as defined below) that Seller made any representation or
warranty herein which is untrue or misleading in any material respect, or if
Seller shall fail to perform any of its Surviving Obligations, then Buyer shall
have all rights and remedies available to it, at law or in equity, provided
however, Seller’s liability therefor shall be limited to the Claim Cap (as
defined below) and no claim may be made against Seller after the expiration of
the Survival Period.

{W6394298.7}

-8-

 

--------------------------------------------------------------------------------

 

(b)IN THE EVENT THE SALE OF THE PROPERTY IS NOT CONSUMMATED BECAUSE OF A BREACH
OR UNCURED DEFAULT UNDER THIS AGREEMENT ON THE PART OF BUYER, BUYER AND SELLER
AGREE THAT IT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE THE
AMOUNT AND EXTENT OF DETRIMENT TO SELLER. BUYER AND SELLER THEREFORE AGREE THAT,
IF BUYER DEFAULTS HEREUNDER, BUYER’S DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER’S DAMAGES AND THAT SELLER SHALL BE ENTITLED TO SAID SUM AS LIQUIDATED
DAMAGES AND NOT AS A PENALTY, WHICH SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY,
EITHER AT LAW OR IN EQUITY, AS A RESULT OF SUCH DEFAULT. IN SUCH EVENT, ESCROW
AGENT SHALL UPON WRITTEN DEMAND BY SELLER WITHOUT JOINDER OF BUYER, IMMEDIATELY
DELIVER THE DEPOSIT TO SELLER. TO SIGNIFY THEIR AWARENESS AND AGREEMENT TO BE
BOUND BY THE TERMS AND PROVISIONS OF THIS SECTION, BUYER AND SELLER HAVE
SEPARATELY INITIALED THIS SECTION.

ARTICLE 9. Entire Agreement Herein:  The parties understand and agree that their
entire agreement is contained herein and that no warranties, guarantees,
statements, or representations shall be valid or binding on a party unless set
forth in this Agreement. It is further understood and agreed that all prior
understandings and agreements heretofore had between the parties are merged in
this Agreement which alone fully and completely expresses their agreement and
that the same is entered into after full investigation, neither party relying on
any statement or representation not embodied in this Agreement. This Agreement
may be changed, modified, altered or terminated only by a written agreement
signed by the parties hereto.

ARTICLE 10. Damage or Destruction: Condemnation: (a) If after the expiration of
the Due Diligence Expiration Date, the Improved Property shall have been damaged
by fire or other casualty prior to the Closing, such that Seller’s reasonable
estimate of the cost to repair the same exceeds ten percent (10%) of the
Purchase Price (a “Material Casualty”), then unless Seller has previously
repaired or restored such Improved Property to its former condition prior to the
Closing Date, then, at Buyer’s sole option, Seller shall either (i) pay over or
assign to Buyer, on delivery of the Deed all physical damage proceeds of any
insurance policies payable to Seller, less any amounts reasonably expended by
Seller for partial restoration, with a credit to Buyer for the amount of any
deductible, or (ii) direct Escrow Agent to return the Deposit and accrued
interest thereon to Buyer in which case, except for the Surviving Obligations,
all other obligations of the parties hereto shall cease and this Agreement shall
terminate and be without further recourse or remedy to the parties hereto.

(b)If after the expiration of the Due Diligence Expiration Date, all or a
material part of the Improved Property is taken by condemnation, eminent domain
or by agreement in lieu thereof prior to the Closing such that Seller’s
reasonable estimate of the loss of value of the remaining applicable Improved
Property exceeds an amount equal to ten percent (10%) of the Purchase Price (a
“Material Taking”), Buyer may, at Buyers’ sole option, either (i) terminate this
Agreement (in which event Buyer shall be entitled to a return of the Deposit,
and, except for the Surviving Obligations, all other obligations of the parties
hereto shall cease and this Agreement shall terminate and be without further
recourse or remedy to the parties hereto) or (ii) close title to the Property in
accordance with the terms hereof, without reduction in the Purchase Price,
together with an assignment of Seller's rights to any award paid or payable by
or on behalf of the condemning authority.  If Seller has received payments from
the condemning authority and if Buyer elects to close title to the Property,
Seller shall credit the amount of said payments against the Purchase Price at
the Closing.

(c)With respect to any Material Casualty or Material Taking, Buyer shall be
deemed to have elected to proceed under Article 10(a)(i) and 10(b)(ii) above
respectively and as applicable, unless, within ten (10) days from the date of
Seller’s delivery of written notice of such Material Casualty or Material Taking
to Buyer, Buyer provides Seller with written notice that Buyer has elected to
terminate this Agreement as provided for in this Article 10.

ARTICLE 11. Representations, Warranties and Covenants of Seller: (a) In order to
induce Buyer to enter into this Agreement and to consummate the purchase of the
Property,

Seller hereby represents and warrants to Buyer as of the Effective Date and as
of the Closing Date (updated to reflect the then state of facts) as follows:

{W6394298.7}

-9-

 

--------------------------------------------------------------------------------

 

 

(i)

Seller is, and on the Closing Date shall be, duly and validly formed and
existing and governed by the laws of the State of its organization and, if
necessary, registered to do business in the jurisdiction where the Property is
located. Seller has all requisite power and authority under the laws of such
State and its organizational and/or charter documents to enter into and perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby.

 

(ii)

Seller has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and each document to be delivered by Seller
hereunder, and upon the execution and delivery of this Agreement and any such
document, this Agreement and each such document shall constitute the valid and
binding obligations and agreements of Seller, enforceable against Seller in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

(iii)

None of the execution, delivery or performance of this Agreement or any other
document to be executed, delivered or performed by Seller hereunder, nor
compliance with the terms and provisions hereof or thereof, will result in any
breach of the terms, conditions or provisions of, or conflict with or constitute
a default under, or result in the creation of any lien, charge or encumbrance
upon the Property pursuant to the terms of any indenture, mortgage, deed of
trust, note, evidence of indebtedness or any other agreement or instrument by
which Seller or the Property is bound.

 

(iv)

There are no proceedings pending or, to Seller’s knowledge, threatened against
it in any court or before any governmental authority or any tribunal which, if
adversely determined, would have a material adverse effect on its ability to
purchase the Property or to carry out its obligations under this Agreement.

 

(v)

Exhibit C attached hereto (the "List of Leases") is, in all material respects, a
correct listing of all Leases at the Property in effect as of a date not earlier
than five (5) business days preceding the Effective Date.  Other than the
Leases, Seller has not entered into, and the Property is not subject to, any
contract or agreement with respect to the occupancy of the Property (or any
portion thereof). To Seller’s knowledge, there are no defaults currently
existing under the Lease and there are no facts or circumstances which with the
giving of notice, the passage of time or both would constitute a default by
Buyer under the Lease.

 

(vi)

Exhibit I attached hereto is a complete list of all service, supply and
maintenance agreements with respect to or affecting the Property as of the
Effective Date (herein collectively referred to as the "Operating Contracts").
Other than the Operating Contracts, Seller has not entered into, and the
Property is not subject to, any contract or agreement with respect to the
management, operation or maintenance of the Property (or any portion thereof) or
otherwise affecting the Property (or any portion thereof). The copies of the
Operating Contracts heretofore delivered (or to be delivered) by Seller to Buyer
are (or will be) true, correct and complete copies thereof; the Operating
Contracts have not been amended except as evidenced by amendments similarly
delivered. Each of the Operating Contracts is in full force and effect on the
terms set forth therein, and, to Seller’s knowledge, except as disclosed to
Buyer in writing, there are no defaults under the Operating Contracts, or
circumstances which with the giving of notice, the passage of time or both,
would constitute a default by any party thereunder.

 

(vii)

Other than the Leases, the Operating Contracts and any Permitted Exceptions
which are approved (or deemed to have been approved) by Buyer, Seller has not
entered into any contract or agreement with respect to the Property which will
be binding on Buyer or the Property after the Closing.

 

(viii)

Seller has not received any written notice alleging that the Property violates
any Law, and, to Seller’s knowledge, the Property does not violate any Law in
any material respect.  To Seller’s knowledge, there are presently in effect all
material licenses, permits and other authorizations necessary for the current
use, occupancy and operation thereof.

{W6394298.7}

-10-

 

--------------------------------------------------------------------------------

 

 

(ix)

No investigation, action or proceeding is pending and, to Seller’s knowledge, no
action or proceeding is threatened and no investigation looking toward any
action or proceeding has begun, which involves any condemnation or eminent
domain proceeding against any part of the Property, or which involves any
modification or realignment of any intersection, street or highway adjacent to
the Property or which could affect the present use or zoning of the Property.

 

(x)

To Seller’s knowledge, no taxes or special assessments of any kind (special,
bond or otherwise) are or have been levied with respect to the Property, or any
portion thereof, which are outstanding or unpaid, other than amounts not yet due
and payable, and no such assessments or levies are pending or threatened. Seller
has not received any written notice of, and has no knowledge of, any proposed or
pending increase in the assessed valuation or rate of taxation of any or all of
the Property from that reflected on such real estate tax bills.  To Seller’s
knowledge, no Tax Proceedings are currently pending or subject to appeal or will
be currently pending or subject to appeal as of the Closing Date.

 

(xi)

No attachments, execution proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization, or other proceedings are pending or, to
Seller’s knowledge, threatened against Seller, nor are any such proceedings
contemplated by Seller, nor to Seller’s knowledge do any grounds exist for any
such proceedings to be instituted against Seller. Seller has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy, or admitted in writing its inability to pay its debts as they come
due or made an offer of settlement, extension or composition to its creditors
generally, and Seller has received no written notice of and has no knowledge of
(i) the filing of any involuntary petition by Seller’s creditors, (ii) the
appointment of a receiver to take possession of all, or substantially all, of
Seller’s assets, or (iii) the attachment or other judicial seizure of all, or
substantially all, of Seller’s assets.

 

(xii)

To Seller’s knowledge, all due diligence information and other items and
documents delivered by or on behalf of Seller to Buyer pursuant to this
Agreement, are true copies of what they purport to be, without any
representation or warranty with respect to the accuracy of same.

 

(xiii)

Seller has no employees, and there are no employment agreements, union
agreements, benefit agreements, pension plans, or collective bargaining
agreements, at or otherwise affecting the Property to which Seller is bound
which will survive the Closing or for which Buyer will be responsible for or
have any liability for after the Closing.

 

(xiv)

There are no capital improvement projects at the Property presently being
performed by or at the direction of Seller, or any of its agents or
sub-contractors, other than budgeted maintenance required in the ordinary course
of business, and no material structural portion of the Property has been damaged
or destroyed by fire, storm or other casualty that remains unrepaired.

 

(xv)

Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder.

 

(xvi)

Neither Buyer nor any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and to their knowledge none of
their respective employees, officers, directors, representatives or agents, is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”)
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action.

{W6394298.7}

-11-

 

--------------------------------------------------------------------------------

 

(b)Any representations and warranties made to the knowledge of Seller, shall be
based solely on the current, actual (as opposed to constructive or imputed)
knowledge of Brandon D. Kelly and shall not be construed to refer to the
knowledge of any other partner, beneficial owner, officer, employee or agent of
Seller, nor shall such term impose any duty to investigate the matters to which
such knowledge, or absence thereof, pertain. There shall be no personal
liability on the part of such person arising out of any representations or
warranties made herein or otherwise. If after the Due Diligence Expiration Date
but prior to the Closing, Buyer first obtains knowledge (through disclosure by
Seller or otherwise) that any of the representations or warranties made herein
by Seller are untrue, inaccurate or incorrect in any material respect, Buyer
shall give Seller written notice thereof within five (5) business days of
obtaining such knowledge (but, in any event, prior to the Closing). In such
event, Seller shall have the right (but not the obligation) to attempt to cure
such misrepresentation or breach and shall, at its option, be entitled to a
reasonable adjournment of the Closing (not to exceed thirty (30) days) for the
purpose of such cure. If Seller elects to attempt to so cure but is unable to so
cure any misrepresentation or breach of warranty, then Buyer, as its sole remedy
for any and all such materially untrue, inaccurate or incorrect representations
or warranties, shall elect either (i) to waive such misrepresentations or
breaches of representations and warranties and consummate the transaction
contemplated hereby without any reduction of or credit against the Purchase
Price, or (ii) if Buyer first obtained knowledge of such material
misrepresentation or breach of warranty after the expiration of the Due
Diligence Expiration Date, to terminate this Agreement in its entirety by
written notice given to Seller on the Closing Date, in which event this
Agreement shall be terminated, the Deposit shall be returned to Buyer and,
thereafter, neither party shall have any further rights or obligations hereunder
except for the Surviving Obligations.

(c)Seller agrees that, following the Closing, it shall be liable for the direct,
but not consequential or punitive, damages resulting from any breach of its
representations and warranties expressly set forth in this Article 11 of this
Agreement and shall indemnify Buyer for any direct, but not consequential or
punitive, damages suffered by Buyer resulting from any breach of its
representations and warranties expressly set forth in this Article 11 of this
Agreement; provided, however, that: (i) the total liability of Seller for all
such breaches, indemnity obligations and any matters relating thereto or under
any law applicable to the Property or this transaction shall not, in the
aggregate, exceed Three Hundred Thousand and 00/100 Dollars ($300,000.00) (the
“Claim Cap”); (ii) such representations and warranties are personal to Buyer and
may not be assigned to or enforced by any other Person, other than to an
assignee of Buyer in accordance with this Agreement; and (iii) the
representations, warranties and other obligations of Seller set forth in this
Agreement or in any document or certificate delivered by Seller in connection
herewith shall survive the Closing for a period of nine (9) months (the
“Survival Period”), and no action or proceeding thereon shall be valid or
enforceable, at law or in equity, if a legal proceeding is not commenced within
that time. Notwithstanding the foregoing, however, if the Closing occurs, Buyer
hereby expressly waives, relinquishes and releases any right or remedy available
to it at law or in equity, under this

Agreement or otherwise to make a claim against Seller for damages that Buyer may
incur, or to rescind this Agreement and the transactions contemplated hereby, as
the result of any of Seller’s representations or warranties in this Agreement or
any document executed by Seller in connection herewith being untrue, inaccurate
or incorrect if Buyer knew or is deemed to know that such representation or
warranty was untrue, inaccurate or incorrect at the time of the Closing. Buyer
agrees that, following the Closing, no claim may or shall be made for any
alleged breach of any representations or warranties made by Seller under or
relating to this Agreement unless the amount of such claim or claims,
individually or in the aggregate, exceeds Ten Thousand and 00/100 Dollars
($10,000.00) (in which event the full amount of such valid claims against Seller
shall be actionable up to, but not in excess of, the Claim Cap) (the “Floor
Amount”).

(d)From and after the Effective Date until the Closing or the earlier
termination of this Agreement, Seller hereby covenants with Buyer as follows:

 

(i)To use commercially reasonable efforts to comply in all material respects
with all federal, state, county, municipal and other governmental statutes,
ordinances, by-laws, rules, regulations or any other legal requirements
applicable to the Property, including, without limitation, those relating to the
environment, zoning, construction, occupancy, occupational health and safety or
fire safety, but specifically excluding the Americans With Disabilities Act, 42
U.S.C. §12101 (et seq.), the regulations and guidelines issued pursuant thereto;
provided, however, in no event shall Seller be obligated to perform any capital
improvements in connection with this provision.

{W6394298.7}

-12-

 

--------------------------------------------------------------------------------

 

(ii)To comply with all of the terms, covenants and conditions contained in the
Leases, the Operating Contracts and any other agreement affecting the Property
and to monitor compliance thereunder in a manner consistent with Seller’s
current practices.

(iii)To promptly notify Buyer of any material change in the condition of the
Property or of any event or circumstance which makes any representation or
warranty of Seller to Buyer under this Agreement untrue or misleading in any
material respect.

(iv)To not market the Property or otherwise solicit or accept any offers or
inquiries regarding the Property, or entertain offers or take or enter into
back-up offers or back-up sale contracts.

(v)To not commence any tax abatement, tax certiorari or similar tax proceedings
for the reduction of the assessed valuation of the Property for any tax year or
challenging the tax rates or other components used in determining real estate
taxes.

(vi)To reasonably cooperate with Buyer, at no out-of-pocket cost or expense to
Seller, with respect to all matters related to this Agreement.

ARTICLE 12. Operations:  (a) Between the date hereof and the Closing, Seller
agrees that it will operate the Property in a good and businesslike fashion
consistent with Seller’s current practices and to continue to maintain the
Property in good working order and condition and in a manner consistent with
Seller’s current practices, reasonable wear and tear and casualty excepted.
Until the Closing Date, Seller shall maintain insurance on the Premises as
currently insured, provided that Seller may make adjustments in Seller’s
insurance coverage for the Property which are consistent with Seller’s general
insurance program.

(b)Seller shall not remove any material item of the Personal Property from the
Property unless the same is obsolete and is replaced by tangible personal
property of equal or greater utility and value.

(c)Seller shall not, between the date hereof and the Closing, (i) grant any
consent or waive any material rights under the Leases, (ii) terminate any Lease,
or (iii) enter into a new lease, modify an existing Lease or renew, extend or
expand an existing Lease (collectively and individually a “Lease Proposal”) in
each case without the prior written approval of Buyer (which, once so approved,
whether expressly or by non-response as set forth below, shall be deemed an
“Approved New Lease,” and once executed, shall be included in the term “Lease”
for all purposes under this Agreement), which may be withheld in Buyer’s sole
discretion, but which shall be deemed granted if Buyer fails to respond to a
request for approval within five (5) business days after receipt of the request
therefor together with a copy of each Lease Proposal. Seller shall provide
copies of all Lease Proposals to Buyer after the Effective Date but Buyer has no
right to approve any Lease Proposal or any Lease prior to the Due Diligence
Expiration Date. Seller agrees to furnish Buyer copies of any Approved New Lease
signed prior to the Due Diligence Expiration Date promptly following receipt
thereof. Notwithstanding the foregoing, Seller shall not be required to obtain
Buyer’s consent or approval to (i) enter into any modification, renewal,
extension or expansion of any Lease, or to grant any consent under any Lease, to
the extent that the same is required pursuant to the applicable terms of the
Lease; and

(ii) exercise any recapture or termination rights expressly provided for in any
Lease.

(d)Seller shall not without the prior written consent of Buyer, which consent
shall not be unreasonably withheld, enter into any contract (other than leases
as provided above) which could bind Buyer or the Property after the Closing
unless the same may be canceled on thirty (30) days’ notice without payment of
any penalty or termination fee. Failure of Buyer to respond within five (5)
business days of written request from Seller for consent shall be deemed consent
by Buyer.

{W6394298.7}

-13-

 

--------------------------------------------------------------------------------

 

(f)By not later than 5:00 p.m. local time at the Property on the Due Diligence
Expiration Date, Buyer shall provide written notice to Seller identifying the
Operating Contracts, if any, Buyer elects to assume at Closing (to the extent
the same are assumable). At Closing, Seller shall send notices of termination of
all Operating Contracts which Buyer has not elected to assume which by its terms
may be terminated by notice without cost to Seller or the payment of any penalty
or possible damages or liability for early termination. Any Operating Contract
for which notice of termination has been given, as requested by Buyer, but which
will not terminate until the expiration of any notice period, shall be assigned
to Buyer, and, except as set forth below, all other Operating Contracts shall be
assigned to Buyer. Any Operating Contracts requiring the consent of the vendor
to assign such contract shall not be assigned to Buyer (unless the vendor has
consented to the assignment and Buyer has paid, or credited to Seller, any fee
related to such consent and assignment, if any), but shall be terminated by
Seller as of Closing. Buyer shall pay any termination fee (or credit such amount
to Seller at Closing) which is due upon the termination of any Operating
Contract that Buyer may request pursuant to this paragraph.

ARTICLE 13.  Apportionment of Taxes and Other Charges:

(a)All normal and customarily proratable items, including without limitation,
personal property taxes, utility bills (except as hereinafter provided),
collected rents and other income, Operating Contract payments (under Operating
Contracts assumed by Buyer including those for which notice of termination has
been given pursuant to Article 12(f) but have not yet expired), and license and
permit fees shall be prorated as of the Apportionment Time (defined in the
succeeding sentence), Seller being charged and credited for all of the same
relating to the period up to the Closing Date and Buyer being charged and
credited for all of the same relating to the period on and after the Closing
Date. As used herein, the term “Apportionment Time” shall mean 11:59 p.m. local
time at the Property on the date immediately prior to the Closing Date.

(b)Real estate, personal property and ad valorem taxes for the year in which the
Closing occurs will be prorated between Seller and Buyer as of the Apportionment
Time on the basis of actual bills therefor, if available.  If such bills are not
available, then such taxes and other charges shall be prorated on the basis of
the most current available tax bills and, thereafter, promptly re-prorated upon
the availability of actual bills for the period. If any proceeding to determine
the assessed value of the Real Property or the real estate taxes payable with
respect to the Real Property has been commenced before the Due Diligence
Expiration Date and shall be continuing as of the Closing Date, Seller shall be
authorized to continue to prosecute such proceeding. Any costs or expenses
payable to any tax consultant or tax appeal attorney and any tax savings from
abatement or reduced assessment shall be allocated and apportioned between Buyer
and Seller in accordance with their share of ownership during such tax period.
Buyer agrees to cooperate as reasonably requested with Seller and to execute any
and all documents reasonably requested by Seller in furtherance of the
foregoing.

(c)No proration shall be made in relation to delinquent rents existing, if any,
as of the Closing Date.  In adjusting for uncollected rents, no adjustment shall
be made in Seller's favor for rents which have accrued and are unpaid as of
Closing, but Buyer shall pay Seller such accrued and unpaid rents, as and when
collected by Buyer, it being agreed that Buyer shall not be deemed to have
collected any such arrearages attributable to the period prior to Closing until
such time as the tenant is current in the payment of all rents accruing after
the Closing. Buyer agrees to bill tenants of the Property for all past due rents
and to take any additional reasonable actions requested by Seller to collect
rents that are accrued but unpaid as of the Closing, provided that Buyer shall
not be obligated to incur any out-of-pocket third party expenses in connection
with such actions and Buyer shall not be obligated to take any action to
terminate a tenancy. Seller reserves the right to bring suit against tenants of
the Property to collect for accrued but unpaid rents owed Seller as of the
Closing Date, but Seller may not, subsequent to Closing, bring suit for
possession of the premises occupied by such tenants.

(d)Final readings and final billings for utilities will be made if possible as
of the Closing Date, in which event no proration shall be made at the Closing
with respect to utility bills. Otherwise, a proration shall be made based upon
the parties' reasonable good faith estimate and a re-adjustment made within
sixty (60) days after Closing.

(e)No proration will be made in relation to insurance premiums and the insurance
policies will not be assigned to Buyer. Seller shall be entitled to receive a
return of all deposits presently in effect with the utility providers, and Buyer
shall be obligated to make its own arrangements for deposits with the utility
providers.

{W6394298.7}

-14-

 

--------------------------------------------------------------------------------

 

(f)Buyer shall receive a credit for all cash Security Deposits, and if required
by law, with interest thereon. With respect to any Security Deposits which are
other than cash, Seller shall deliver to Buyer at the Closing the original
documentation related thereto with such transfer and assignment documentation as
may be necessary, including without limitation, the original letter of credit,
if applicable. Buyer will indemnify, defend, and hold Seller harmless from and
against all demands and claims made by tenants arising out of the transfer or
disposition of any Security Deposits to the extent credited to Buyer as provided
above and will reimburse Seller for all reasonable attorneys’ fees incurred or
that may be incurred as a result of any such claims or demands as well as for
all loss, expenses, verdicts, judgments, settlements, interest, costs and other
expenses incurred or that may be incurred by Seller as a result of any such
claims or demands by tenants.

(g)CAM Charges. Notwithstanding the foregoing, if any portion of the Rent, such
as operating cost pass-throughs, common area expenses or additional rent and
charges are paid on an estimated basis ("Estimated Rent Payment"), then the
Estimated Rent Payment shall be prorated at Closing based on such estimates. At
such time as Buyer is required to provide to the tenant a final reconciliation
of the Estimated Rent Payment for the year of the Closing (but no later than
March 31, [TO BE INSERTED]), Buyer will provide a copy of same to Seller.  If
such final reconciliation shows that Seller owes Buyer additional sums, Seller
shall deliver such amount to Buyer within ten (10) days after Seller's receipt
of such final reconciliation, and if the final reconciliation shows that Buyer
owes Seller additional sums, Buyer shall pay such amount to Seller within ten
(10) days after Buyer's receipt of such payments from the tenants.  Buyer shall
be responsible for and conduct any audit of the Estimated Rent Payments that a
tenant may request with respect to all years prior to the Closing, and
responsible for the payment of any amounts to which a tenant may be entitled as
a result of such audit.

(h)Leasing Costs. Seller shall pay (or provide Buyer a credit at Closing for)
all leasing commissions and tenant improvement costs (“Lease Costs”) that are
due and payable for the current lease term of any Lease.  Buyer shall assume and
be responsible to pay all Lease Costs that first arise or accrue on or after the
expiration of the current term of any Lease, including as a result of (X) new
Leases executed after the Effective Date in accordance with this Agreement, (Y)
Lease extensions, renewals and expansions pursuant to existing Leases exercised
by the tenants thereunder after the Effective Date, and (Z) amendments or
modifications to, or renewals of, existing Leases entered into after the
Effective Date in accordance with this Agreement.

(i)A detailed statement shall be prepared at the Closing setting forth the
manner of computation of the aforesaid pro-ration adjustments.

(j)The provisions of this Article 13 shall survive the Closing for a period of
ninety

(90) days at which time there will be a one-time readjustment, if necessary;
provided, however, with respect to ad valorem taxes, readjustments shall be made
during the thirty (30) day period following the date final tax bills for the
year of Closing are received by Buyer and with respect to Estimated Rent
Payments, Article 13(g) shall control.

ARTICLE 14. Broker: Each party represents hereby to the other that it dealt with
no broker in the consummation of this Agreement and each party indemnifies the
other from any claim arising from the failure of such representation by the
indemnifying party, except for the broker fee to be paid by Seller to Jones Lang
LaSalle pursuant to a separate agreement.

ARTICLE 15. Recording: It is agreed hereby that this Agreement shall not be
filed for recording with any other governmental body.

ARTICLE 16. Notices. Any notice, consent or approval required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given upon (i) hand delivery, (ii) one business day after being deposited with
Federal Express or another reliable overnight courier service for next day
delivery, (iii) upon electronic signature (it being agreed that PDF email shall
have the same force and effect as an original signature for all purposes), or,
(iv) two (2) business days after being deposited in the United States mail,
registered or certified mail, postage prepaid, return receipt required, and
addressed as follows:

{W6394298.7}

-15-

 

--------------------------------------------------------------------------------

 

 

 

To Seller:

Cherry Hill Drive Owner LLC c/o RJ Kelly Company

 

55 Cambridge Street

Burlington, MA 01803 Attn: [TO BE INSERTED]

Phone: [TO BE INSERTED] Email: [TO BE INSERTED]

 

 

with a copy to:

 

[TO BE INSERTED]

 

To Buyer:

Abiomed, Inc.

22 Cherry Hill Drive

Danvers, MA 01923

Attention: Steve McEvoy

Phone: 978-777-5410

Email: smcevoy@abiomed.com

 

with a copy to:

 

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600

Attention: John M. Creedon

Phone: 617-951-7981

Email: john.creedon@ropesgray.com

Title Company:

[ TO BE INSERTED]

or such other address as either party may from time to time specify in writing
to the other. Either party’s respective legal counsel may provide notices on
behalf of such party. Unless otherwise specifically provided for herein, notices
required to be delivered pursuant to the terms and provisions of this Agreement
must be delivered by 5:00 p.m. local time at the Property to whichever party is
the intended recipient to be considered timely delivered pursuant to such term
or provision of this Agreement.

ARTICLE 17. Captions: The captions in this Agreement are inserted only for the
purpose of convenient reference and in no way define, limit or prescribe the
scope or intent of this Agreement or any part hereof.

ARTICLE 18. Successors and Assigns: (a) This Agreement shall be binding upon the
parties hereto and their respective successors and assigns.

(b)Subject to Buyer's right to designate a nominee, in which Buyer holds all of
the beneficial interest, to take title to the Premises, in which case Buyer
shall remain fully liable hereunder, Buyer may not assign this Agreement nor any
of the rights or benefits thereof including, without limitation, the benefit of
the representations and warranties contained in Article 11 hereof, to any third
party either before or after the Closing without the written consent of Seller
which may be given or withheld in Seller’s sole discretion, and any such
unauthorized attempted assignment shall be null and void. In accordance with the
terms of this paragraph, Buyer shall send written notice to Seller of its
designated nominee, if any, no later than five (5) business days prior to
Closing.

{W6394298.7}

-16-

 

--------------------------------------------------------------------------------

 

ARTICLE 19. Closing Costs: Except as hereinafter specifically provided, Seller
and Buyer shall allocate all closing costs between them in accordance with
standard practice in the jurisdiction where the Property is located. Seller and
Buyer shall be responsible for preparing such documents as it is obligated to
deliver pursuant to Article 5 hereof and for its own legal, consultant and agent
expenses.  Seller and Buyer agree to allocate closing costs as follows:

 

(a)

The transfer tax shall be paid by Seller.

 

(b)

All title examination costs and the cost of the base premium for the Title
Policy in the amount of the Purchase Price and additional title premiums, costs
or charges for extended coverage or endorsements to the Title Policy shall be
paid by Buyer.

 

(c)

The cost of the Survey, and any update, revision or re-certification of the
Survey, shall be paid by Buyer.

 

(d)

The cost of preparation and recordation of any releases and termination
statements required to clear Voluntary Liens from title to the Property shall be
paid by Seller.

 

(e)

The cost of recordation of the Deed and all other recording costs other than
those described in Article 19(d) above shall be paid by Buyer.

 

(f)

Escrow charges, if any, shall be split equally between Seller and Buyer.

ARTICLE 20. Governing Law: The laws of the State where the Property is located
shall govern the validity, construction, enforcement and interpretation of this
Agreement.

ARTICLE 21. Multiple Counterparts: This Agreement may be executed in any number
of identical counterparts. If so executed, each of such counterparts shall
constitute this Agreement. In proving this Agreement, it shall not be necessary
to produce or account for more than one such counterpart. Execution and delivery
of this Agreement by .pdf or other electronic format shall constitute valid
execution and delivery and shall be effective for all purposes.

ARTICLE 22. Representations and Warranties of Buyer: Buyer hereby represents and
warrants to Seller as of the date hereof and as of the Closing Date as follows:

(a)This Agreement and all documents executed by Buyer that are to be delivered
to Seller at the Closing are, or at the time of Closing will be, duly
authorized, executed and delivered by Buyer. This Agreement and such documents
are, or at the Closing will be, legal, valid, and binding obligations of Buyer,
and do not, and, at the time of Closing will not, violate any provisions of any
agreement or judicial order to which Buyer is a party or to which it is subject.

(b)There are no proceedings pending or, to Buyer's knowledge, threatened against
it in any court or before any governmental authority or any tribunal which, if
adversely determined, would have a material adverse effect on its ability to
purchase the Property or to carry out its obligations under this Agreement.

(c)Buyer acknowledges that it is experienced and sophisticated in the
acquisition, development, management, leasing, ownership and operation of
commercial real estate projects such as the Property and that, prior to the Due
Diligence Expiration Date, it will have a full and complete opportunity to
conduct such investigations, examinations, inspections and analyses of the
Property as Buyer, in its absolute discretion, may deem appropriate.  Buyer
further acknowledges that, except for Seller representations set forth in
Article 11 of this Agreement, Buyer has not relied upon any statements,
representations or warranties by Seller or any agent of Seller. Without limiting
the foregoing, Buyer acknowledges and agrees that: (1) any environmental,
physical condition or other reports provided to Buyer by Seller or its agents
are provided without any representation or warranty of any kind, express or
implied, as to the completeness or accuracy of the facts, presumptions,
conclusions or other matters contained therein; (2) Buyer shall rely solely on
its own investigations and on reports prepared by any consultants engaged by
Buyer and not on any environmental, physical condition or other reports provided
to Buyer by Seller or its agents.

{W6394298.7}

-17-

 

--------------------------------------------------------------------------------

 

(d)Neither Buyer nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and to their knowledge
none of their respective employees, officers, directors, representatives or
agents, is a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action.

(e)Buyer is not, and is not acquiring the Property on behalf of or with the
assets of,

(i) an “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, and its applicable
regulations as issued by the Department of Labor and the Internal Revenue
Service (collectively, “ERISA”), which is subject to Title I of ERISA, (ii) a
“plan” as defined in and subject to Section 4975 of the IRC, or (iii) an entity
deemed to hold “plan assets” (within the meaning of 29 C.F.R. 2510.3-101, as
modified by Section 3(42) of ERISA) of either of the foregoing.

(f)Buyer shall indemnify and defend Seller against and hold Seller harmless from
any and all losses, costs, damages, liabilities and expenses (including, without
limitation, reasonable counsel fees) arising out of any breach by Buyer of its
representations and warranties hereunder, provided that no action based on a
breach of any such representations or warranties shall be commenced after the
first anniversary of the Closing Date.

ARTICLE 23. Post-Closing Obligations: After the Closing, Seller and Buyer shall
cooperate with one another at reasonable times and on reasonable conditions and
shall execute and deliver such instruments and documents as may be necessary in
order fully to carry out the intent and purposes of the transactions
contemplated hereby. Except for such instruments and documents as the parties
were originally obligated to deliver by the terms of this Agreement, such
cooperation shall be without additional cost or liability.

ARTICLE 24. Duties and Responsibilities of Escrow Agent: Escrow Agent shall
deliver the Deposit to Seller or Buyer promptly after receiving a joint written
notice (which notice may be by e-mail) from Seller and Buyer directing the
disbursement of the same, such disbursement to be made in accordance with such
direction. If Escrow Agent receives written notice from Buyer or Seller that the
party giving such notice is entitled to the Deposit, which notice shall describe
with reasonable specificity the reasons for such entitlement, then Escrow Agent
shall (i) promptly give notice to the other party of Escrow Agent's receipt of
such notice and enclosing a copy of such notice and (ii) subject to the
provisions of the following paragraph which shall apply if a conflict arises, on
the fifth (5th) business day after the giving of the notice referred to in
clause (i) above, deliver the Deposit to the party claiming the right to receive
it.

In the event that Escrow Agent shall be uncertain as to its duties or actions
hereunder or shall receive instructions or a notice from Buyer or Seller which
are in conflict with instructions or a notice from the other party or which, in
the reasonable opinion of Escrow Agent, are in conflict with any of the
provisions of this Agreement, it shall be entitled to take any of the following
courses of action:

 

(a)

Hold the Deposit as provided in this Agreement and decline to take any further
action until Escrow Agent receives a joint written direction (which direction
may be by e-mail) from Buyer and Seller or any order of a court of competent
jurisdiction directing the disbursement of the Deposit, in which case Escrow
Agent shall then disburse the Deposit in accordance with such direction;

 

(b)

In the event of litigation between Buyer and Seller, Escrow Agent may deliver
the Deposit to the clerk of any court in which such litigation is pending; or

 

(c)

Escrow Agent may deliver the Deposit to a court of competent jurisdiction and
therein commence an action for interpleader, the cost thereof to Escrow Agent to
be borne by whichever of Buyer or Seller does not prevail in the litigation.

{W6394298.7}

-18-

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Escrow Agent shall comply with the unilateral
instructions of Buyer regarding the disposition of the Deposit prior to the Due
Diligence Expiration Date.

Escrow Agent acts hereunder as a depositary only, and except as expressly set
forth herein is not responsible or liable in any manner for the sufficiency of
any amounts deposited with it. Escrow Agent shall not be liable for any action
taken or omitted in good faith and believed by it to be authorized or within the
rights or powers conferred upon it by this Agreement and it may rely upon, and
shall be protected in acting or refraining from acting in reliance upon, an
opinion of counsel and upon any directions, instructions, notice, certificate,
instrument, request, paper or other documents believed by it to be genuine and
to have been made, sent, signed or presented by the proper party or parties.
Escrow Agent shall not be liable for any error in judgment, or for any act done
or step taken or omitted by it in good faith, or for any mistake of fact or law,
or for anything which it may do or refrain from doing in connection herewith,
except its own bad faith, negligence or misconduct. In no event shall Escrow
Agent's liability hereunder exceed the aggregate amount of the Deposit. Escrow
Agent shall be under no obligation to take any legal action in connection with
the Deposit or this Agreement or to appear in, prosecute or defend any action or
legal proceedings which would or might, in its sole opinion, involve it in cost,
expense, loss or liability unless, in advance, and as often as reasonably
required by it, Escrow Agent shall be furnished with such security and indemnity
as it finds reasonably satisfactory against all such cost, expense, loss or
liability. Escrow Agent hereby agrees to indemnify, protect and hold Buyer and
Seller harmless from and against any losses, costs, damages or expenses
(including reasonable attorneys’ fees) resulting from Escrow Agent’s fraud,
negligence or willful misconduct.  Subject to the preceding sentence, Seller and
Buyer each hereby release Escrow Agent from any act done or omitted to be done
by Escrow Agent in good faith in the performance of its duties hereunder.

Escrow Agent shall not be bound by any modification of this Agreement affecting
Escrow Agent’s duties hereunder unless the same is in writing and signed by
Buyer, Seller and Escrow Agent. From time to time on or after the date hereof,
Buyer and Seller shall deliver or cause to be delivered to Escrow Agent such
further documents and instruments that fall due, or cause to be done such
further acts as Escrow Agent may reasonably request (it being understood that
Escrow Agent shall have no obligation to make any such request) to carry out
more effectively the provisions and purposes of this Agreement, to evidence
compliance with this Agreement or to assure itself that it is protected in
acting hereunder.

Buyer may remove Escrow Agent at any time upon not less than five (5) business
days’ prior notice to Escrow Agent and Seller; in such case, Buyer, by notice to
Seller, shall appoint a successor Escrow Agent reasonably satisfactory to Seller
who shall accept such appointment and agree in writing to be bound by the terms
and conditions of this Agreement. If no such successor Escrow Agent is appointed
and acting hereunder within five (5) business days after the removal of Escrow
Agent, Escrow Agent shall deliver the Deposit into a court of competent
jurisdiction as provided pursuant the terms hereof.  Upon delivery of the
Deposit to a successor Escrow Agent or a court of competent jurisdiction as
aforesaid, the applicable Escrow Agent shall be released and discharged from all
further obligations hereunder first arising after the date of such delivery.

Escrow Agent shall serve hereunder for the compensation described in Article 19
above; provided, however, any expenses of Escrow Agent that are associated with
litigation between Buyer and Seller shall be borne by the party that does not
prevail in the litigation. Escrow Agent agrees that it will not seek
reimbursement for the services of its employees or partners, but only for its
actual and reasonably incurred out-of-pocket expenses. Escrow Agent executes
this Agreement solely for the purpose of consent to, and agreeing to be bound by
the provisions of this Article 24, and to the extent applicable to Escrow Agent,
Article 3.

ARTICLE 25. Waiver Of Jury Trial: EACH OF SELLER AND BUYER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT EITHER OR BOTH MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.

{W6394298.7}

-19-

 

--------------------------------------------------------------------------------

 

ARTICLE 26. Like Kind Exchange: Buyer agrees to cooperate reasonably with Seller
and Seller agrees to cooperate reasonably with Buyer, in effecting an exchange
transaction which includes any or all of the Property pursuant to Section 1031
of the United States Internal Revenue Code if Seller and/or Buyer, as
applicable, elects to complete such an exchange, provided that any exchange
initiated by Seller or Buyer shall be at the sole cost and expense of the
initiating party, not cause Buyer to actually take title to any property other
than the Property and not delay the Closing. In addition, each of Seller and
Buyer shall indemnify and hold the other harmless from any and all cost, expense
or liability incurred solely as a result of Buyer or Seller, as applicable,
accommodating such tax deferred exchange. The provisions of this paragraph shall
survive the Closing indefinitely.

ARTICLE 27. Business Days. As used in this Agreement, the term “business day”
shall mean any day other than a Saturday, Sunday or recognized federal holiday
or a recognized state holiday of the state where the Property is located. If the
last date for performance by either party under this Agreement occurs on a day
which is not a business day, then the last date for such performance shall be
extended to the next occurring business day.

ARTICLE 28. Confidentiality. (a)  Each of Seller and Buyer agrees to hold all
materials and information related to the Property and this transaction,
including the existence and terms of this Agreement, whether received from
Seller, Buyer, third parties, or generated by Buyer or Seller, in the strictest
confidence and not disclose the same to any third parties; provided, however,
each of Seller and Buyer may disclose such information for use only in
connection with evaluating this transaction to its officers, directors,
employees, consultants, attorneys, advisors and agents so long as such persons
are informed by Seller or Buyer, as applicable of the confidential nature of
such information and are directed by Seller or Buyer, as applicable, to treat
such information confidentially. If this Agreement is terminated prior to the
Closing Date, all such confidences shall continue to be maintained. In the event
this Agreement is terminated, whether before or after the Due Diligence
Expiration Date, each of Seller and Buyer and their respective officers,
directors, employees, consultants, advisors, attorneys, and agents shall deliver
to Seller or Buyer, as applicable, upon request, all documents and other
materials, and all copies thereof, obtained from Seller, Buyer or their
respective agents in connection with this Agreement. By execution of this
Agreement, Escrow Agent hereby agrees to maintain the existence of this
Agreement and the nature and details of the transaction contemplated hereby in
confidence, unless Escrow Agent is required by law to disclose some or all of
such information.

(b) Notwithstanding the above provisions of this Article 28, and in accordance
with Section 1.6011-4(b)(3)(iii) of the Treasury Regulations, each party to this
Agreement (and each employee, representative, or other agent of each party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure, for federal tax purposes, of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such tax
treatment and tax structure; provided, however, that, pursuant to Section
1.6011-4(b)(3)(ii) of the Treasury Regulations, such disclosure shall not be
permitted to the extent, but only to the extent, such disclosure would
reasonably be considered to result in noncompliance with the securities laws of
any applicable jurisdiction.

ARTICLE 29. IRS Real Estate Sales Reporting. Buyer and Seller hereby agree that
Escrow Agent shall act as “the person responsible for closing” the transaction
which is the subject of this Agreement pursuant to Section 6045(e) of the Code
and shall prepare and file all informational returns, including IRS Form 1099-S,
and shall otherwise comply with the provisions of Section 6045(e) of the Code.
The provisions of this Article 29 shall survive the Closing.

ARTICLE 30. Limitations on Liability. Notwithstanding anything to the contrary
in this Agreement, and subject to any additional limitations on Seller’s
liability set forth elsewhere in this Agreement: (a) Buyer’s recourse against
Seller under this Agreement or any agreement, document, certificate or
instrument delivered by Seller hereunder, or under any law, rule or regulation
relating to the Property, shall be limited to Seller’s interest in the Property
(or, following the Closing, to the net proceeds of the sale of the Property
actually received by Seller); and (b) in no event shall any of Seller Parties
have any personal liability hereunder or otherwise. The acceptance of the Deed
shall constitute full performance of all of Seller’s obligations hereunder other
than those obligations of Seller, if any, that by the express terms hereof are
to survive the Closing. For purposes of this Article 30, no negative capital
account or any contribution or payment obligation of any partner or member of
Seller shall constitute an asset of Seller. The provisions of this Article 30
shall survive the Closing or termination of this Agreement.

{W6394298.7}

-20-

 

--------------------------------------------------------------------------------

 

ARTICLE 31. Press Releases. Each of Seller and Buyer agrees that, without the
prior written approval of the other party, neither Seller nor Buyer shall issue
any press release, advertisement, internet posting or other similar
announcement, statement or disclosure of this Agreement, the transactions
contemplated hereby, or the parties hereto (or their respective affiliates and
advisors), whether before or after the Closing, except to the extent otherwise
required by law. The provisions of this Article 31 shall survive the Closing or
termination of this Agreement.

ARTICLE 32. Time of the Essence. Time is of the essence in the performance of
each and every one of the parties' respective obligations contained in Articles
3, 5, 6, 7, 11(solely with respect to the expiration of any survival periods set
forth therein) and 22 (solely with respect to the expiration of any survival
periods set forth therein) of this Agreement.

ARTICLE 33. Costs and Attorneys’ Fees. In the event of any arbitration,
litigation or dispute between the parties arising out of or in any way connected
with this Agreement, including actions maintained by the parties subsequent to
the Closing Date, resulting in any litigation, then the prevailing party in such
litigation shall be entitled to recover its costs of prosecuting and/or
defending same, including, without limitation, reasonable attorneys’ fees at
trial and all appellate levels. Regardless of whether Closing occurs hereunder,
and except as otherwise expressly provided herein, each party hereto shall be
responsible for its own costs in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, fees of
attorneys, engineers and accountants. The provisions of this Article 33 shall
survive the Closing of the transaction contemplated hereby.

ARTICLE 34. Waivers.        Any waiver of any term or condition of this
Agreement, or of the breach of any covenant, representation or warranty
contained herein, in any one instance, shall not operate as or be deemed to be
or construed as a further or continuing waiver of any other breach of such term,
condition, covenant, representation or warranty or any other term, condition,
covenant, representation or warranty, nor shall any failure at any time or times
to enforce or require performance of any provision hereof operate as a waiver of
or affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.

ARTICLE 35. Severability.         If any provision of this Agreement shall be
held or deemed to be, or shall in fact be, invalid, inoperative or unenforceable
as applied to any particular case in any jurisdiction or jurisdictions, or in
all jurisdictions or in all cases, because of the conflict of any provision with
any constitution or statute or rule of public policy or for any other reason,
such circumstance shall not have the effect of rendering the provision or
provisions in question invalid, inoperative or unenforceable in any other
jurisdiction or in any other case or circumstance or of rendering any other
provision or provisions herein contained invalid, inoperative or unenforceable
to the extent that such other provisions are not themselves actually in conflict
with such constitution, statute or rule of public policy, but this Agreement
shall be reformed and construed in any such jurisdiction or case as if such
invalid, inoperative or unenforceable provision had never been contained herein
and such provision reformed so that it would be valid, operative and enforceable
to the maximum extent permitted in such jurisdiction or in such case.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

{W6394298.7}

-21-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal as of the day and date first written above.

 

SELLER:

 

 

CHERRY HILL DRIVE OWNER, LLC,

a Delaware limited liability company

 

 

By:

 

Name:  Brandon D. Kelly

Title: Authorized Signatory

 

BUYER:

 

 

ABIOMED, INC.,

a Delaware corporation

 

 

By:

 

Name:

Title:

 

THE UNDERSIGNED HEREBY JOINS IN THIS AGREEMENT AS ESCROW AGENT AND ACKNOWLEDGES
AND AGREES TO BE BOUND BY THE PROVISIONS OF ARTICLES 3, 24 AND 29 OF THIS
AGREEMENT:

 

[TO BE INSERTED]

 

 

By:

 

Name:

Title:

 

 

 

{W6394298.7}

-22-

 

--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION OF REAL PROPERTY

24-42 Cherry Hill Drive, Danvers, Massachusetts

That certain parcel of land with any improvements thereon situate in Danvers,
County of Essex, Commonwealth of Massachusetts, being shown as Lots 3, 4, 5 and
6 on a plan entitled "Plan of Land in Danvers, Mass., owned by Thomas J.
Flatley, Scale: 1 in. = 100 ft., dated May 13, 1983, by The Russell A Wheatley
Co., Inc., Land Surveyors and Engineers, 700 Bedford Street, Abington,
Massachusetts" recorded with Essex South District Registry of Deeds in Plan Book
183 as Plan 94, and further bounded and described as follows:

 

NORTHERLY:

by land now or formerly of the Beverly Airport as shown on said plan by 4 bounds
measuring respectively, 739.06 ft., 41.69 ft., 189.28 ft. and 105.00 ft.;

 

 

NORTHEASTERLY:

by land now or formerly of Terra-Light Inc. as shown onsaid plan 2 bounds
measuring respectively, 369.69 ft. and 178.66 ft.

 

 

EASTERLY:

by Cherry Hill Drive as shown on said plan 2 bounds measuring respectively 87.60
ft. and 205.65 ft.

 

 

SOUTHERLY:

by land now or formerly of The Pacific Lumber Company as shown on said plan
1093.66 ft., and

 

 

WESTERLY:

by land now or formerly of Sawyer as shown on said plan by 2 bounds measuring
respectively 231.87 ft. and 339.78 ft.

 

The above-described land is also referred to as Lots 3, 4, 5 and 6 on a Plan
dated January 8, 1980 by Frank C. Gelinas and Associates, recorded with said
Deeds in Plan Book 160 as Plan 1.

[Note: Remaining Exhibits to be agreed upon by Seller and Buyer in advance of
Purchase and Sale Agreement being executed]

{W6394298.7}

 

 